EXHIBIT 10.2

 

[FORM OF SENIOR SECURED CONVERTIBLE NOTE]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 20(a) HEREOF.  THE PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

SENIOR SECURED CONVERTIBLE NOTE

 

Issuance Date: May    , 2012

 

Original Principal Amount: U.S. $[      ]

 

FOR VALUE RECEIVED, Digital Domain Media Group, Inc., a Florida corporation (the
“Company”), hereby promises to pay to the order of [BUYER] or its registered
assigns (“Holder”) the amount set out above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date, on any
Installment Date with respect to the Installment Amount due on such Installment
Date (each as defined below), or upon acceleration, redemption or otherwise (in
each case in accordance with the terms hereof) and to pay interest (“Interest”)
on any outstanding Principal at the applicable Interest Rate (as defined below)
from the date set out above as the Issuance Date (the “Issuance Date”) until the
same becomes due and payable, whether upon the Maturity Date, on any Installment
Date with respect to the Installment Amount due on such Installment Date, or
upon acceleration, conversion, redemption or otherwise (in each case in
accordance with the terms hereof). This Senior Secured Convertible Note
(including all Senior Secured Convertible Notes issued in exchange, transfer or
replacement hereof, this “Note”) is one of an issue of Senior Secured
Convertible Notes issued pursuant to the Securities Purchase Agreement (as
defined below) on the Closing Date (as defined below) (collectively, the
“Notes”, and such other Senior Secured Convertible Notes, the “Other Notes”).
Certain capitalized terms used herein are defined in Section 32.

 

--------------------------------------------------------------------------------


 

1.             PAYMENTS OF PRINCIPAL. On each Installment Date, the Company
shall pay to the Holder an amount equal to the Installment Amount due on such
Installment Date in accordance with Section 8.  On the Maturity Date, the
Company shall pay to the Holder an amount in cash (excluding any amounts paid in
shares of Common Stock on the Maturity Date in accordance with Section 8)
representing all outstanding Principal, accrued and unpaid Interest and accrued
and unpaid Late Charges (as defined in Section 26(c)) on such Principal and
Interest.  Other than as specifically permitted by this Note, the Company may
not prepay any portion of the outstanding Principal, accrued and unpaid Interest
or accrued and unpaid Late Charges on Principal and Interest, if any.

 

2.             INTEREST; INTEREST RATE.

 

(a)           Interest on this Note shall commence accruing on the Issuance
Date, shall accrue daily at the Interest Rate on the outstanding Principal
amount from time to time, shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound each Fiscal
Quarter and shall be payable in arrears for each Fiscal Quarter on the first
Installment Date immediately following the end of such Fiscal Quarter during the
period beginning on the Issuance Date and ending on, and including, the Maturity
Date and, thereafter, on the first Trading Day of each subsequent Fiscal Quarter
(each, an “Interest Date”), with the first Interest Date being the first
Installment Date. Interest shall be payable to the record holder of this Note on
each Interest Date in accordance with Section 8 as part of the applicable
Installment Amount due on the applicable Interest Date.

 

(b)           Prior to the payment of Interest on an Interest Date, Interest on
this Note shall accrue at the Interest Rate and be payable by way of inclusion
of the Interest in the Conversion Amount on each Conversion Date in accordance
with Section 3(b)(i) or upon any redemption in accordance with Section 13.  From
and after the occurrence and during the continuance of an Event of Default, the
Interest Rate shall be increased to fifteen percent (15.0%) per annum.  In the
event that such Event of Default is subsequently cured, the adjustment referred
to in the preceding sentence shall cease to be effective as of the date of such
cure; provided that the Interest as calculated and unpaid at such increased rate
during the continuance of such Event of Default shall continue to apply to the
extent relating to the days after the occurrence of such Event of Default
through and including the date of cure of such Event of Default.

 

3.             CONVERSION OF NOTES. This Note shall be convertible into validly
issued, fully paid and non-assessable shares of Common Stock (as defined below),
on the terms and conditions set forth in this Section 3.

 

(a)           Conversion Right. Subject to the provisions of Section 3(d), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into validly issued, fully paid and non-assessable shares of Common Stock
in accordance with Section 3(c), at the Conversion Rate (as defined below).  The
Company shall not issue any fraction of a share of Common Stock upon any
conversion.  If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such

 

2

--------------------------------------------------------------------------------


 

fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp, issuance and similar taxes that may be
payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount.

 

(b)           Conversion Rate. The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).

 

(i)            “Conversion Amount” means the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, plus (x) the Make-Whole Amount, if any, and (y) all accrued and
unpaid Interest with respect to such portion of the Principal amount and accrued
and unpaid Late Charges with respect to such portion of such Principal and such
Interest.

 

(ii)           “Conversion Price” means, as of any Conversion Date or other date
of determination, $9.72, subject to adjustment as provided herein.

 

(c)           Mechanics of Conversion.

 

(i)            Optional Conversion. To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall deliver
(whether via facsimile or otherwise), for receipt on or prior to 11:59 p.m., New
York time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company. If
required by Section 3(c)(iii), within three (3) Trading Days following a
conversion of this Note as aforesaid, the Holder shall surrender this Note to a
nationally recognized overnight delivery service for delivery to the Company (or
an indemnification undertaking with respect to this Note in the case of its
loss, theft or destruction as contemplated by Section 20(b)). On or before the
first (1st) Trading Day following the date of receipt of a Conversion Notice,
the Company shall transmit by facsimile an acknowledgment of confirmation, in
the form attached hereto as Exhibit II, of receipt of such Conversion Notice to
the Holder and the Company’s transfer agent (the “Transfer Agent”) . On or
before the second (2nd) Trading Day following the date of receipt of a
Conversion Notice, the Company shall (1) provided that the Transfer Agent is
participating in The Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system or
(2) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to the address as specified in the Conversion Notice, a certificate, registered
in the name of the Holder or its designee, for the number of shares of Common
Stock to which the Holder shall be entitled. If this Note is physically
surrendered for conversion pursuant to Section 3(c)(iii) and the outstanding
Principal of this Note is greater than the Principal portion of the Conversion
Amount being converted, then the Company shall as soon as

 

3

--------------------------------------------------------------------------------


 

practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the Holder (or its
designee) a new Note (in accordance with Section 20(d)) representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.  In the event of a partial conversion of
this Note pursuant hereto, the Principal amount converted shall be deducted from
the Installment Amount(s) relating to the Installment Date(s) as set forth in
the applicable Conversion Notice.

 

(ii)           Company’s Failure to Timely Convert. If the Company shall fail,
for any reason or for no reason, to issue to the Holder within three (3) Trading
Days after the Company’s receipt of a Conversion Notice (whether via facsimile
or otherwise) (the “Share Delivery Deadline”), a certificate for the number of
shares of Common Stock to which the Holder is entitled and register such shares
of Common Stock on the Company’s share register or to credit the Holder’s or its
designee’s balance account with DTC for such number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion of any Conversion
Amount (as the case may be) (a “Conversion Failure”), and if on or after such
Share Delivery Deadline the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares of Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Company, then, in addition to all other remedies
available to the Holder, the Company shall, within three (3) Business Days after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such shares of Common Stock or
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion hereunder (as
the case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the Closing Sale Price of the Common Stock on the
Trading Day immediately preceding the Conversion Date.

 

(iii)          Registration; Book-Entry.  The Company shall maintain a register
(the “Register”) for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”).  The entries in the Register shall be conclusive and
binding for all purposes absent manifest error.  The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of Principal and Interest hereunder, notwithstanding notice to
the contrary.  A Registered Note may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Register.  Upon its
receipt of a request to assign or sell all or part of any

 

4

--------------------------------------------------------------------------------


 

Registered Note by a Holder, the Company shall record the information contained
therein in the Register and issue one or more new Registered Notes in the same
aggregate principal amount as the principal amount of the surrendered Registered
Note to the designated assignee or transferee pursuant to Section 20. 
Notwithstanding anything to the contrary set forth in this Section 3, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted (in which event this Note shall be delivered to the Company as
contemplated by Section 3(c)(i)) or (B) the Holder has provided the Company with
prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Note upon physical surrender of this Note. The
Company shall update the Register to reflect the Principal, Interest and Late
Charges converted and/or paid (as the case may be) and the dates of such
conversions and/or payments (as the case may be) or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon conversion.

 

(iv)          Pro Rata Conversion; Disputes. In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date. In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 25.

 

(d)           Limitations on Conversions.

 

(i)            Beneficial Ownership.  Notwithstanding anything to the contrary
contained in this Note, this Note shall not be convertible by the Holder hereof,
and the Company shall not effect any conversion of this Note or otherwise issue
any shares of Common Stock pursuant hereto, to the extent (but only to the
extent) that after giving effect to such conversion or other share issuance
hereunder the Holder (together with its affiliates) would beneficially own in
excess of 4.99% (the “Maximum Percentage”) of the Common Stock.  To the extent
the above limitation applies, the determination of whether this Note shall be
convertible (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its affiliates) shall, subject to such Maximum
Percentage limitation, be determined on the basis of the first submission to the
Company for conversion, exercise or exchange (as the case may be). No prior
inability to convert this Note, or to issue shares of Common Stock, pursuant to
this paragraph shall have any effect on the applicability of the provisions of
this paragraph with respect to any subsequent determination of convertibility.
For purposes of this paragraph, beneficial ownership and all

 

5

--------------------------------------------------------------------------------


 

determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(d) of the 1934 Act (as defined in the Securities Purchase Agreement)
and the rules and regulations promulgated thereunder. The provisions of this
paragraph shall be implemented in a manner otherwise than in strict conformity
with the terms of this paragraph to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Maximum
Percentage beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. The limitations contained in this paragraph shall apply
to a successor Holder of this Note. The holders of Common Stock shall be third
party beneficiaries of this paragraph and the Company may not waive this
paragraph without the consent of holders of a majority of its Common Stock. For
any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding, including by
virtue of any prior conversion or exercise of convertible or exercisable
securities into Common Stock, including, without limitation, pursuant to this
Note or securities issued pursuant to the Securities Purchase Agreement.  By
written notice to the Company, at any time the Holder may increase or decrease
the Maximum Percentage to any other percentage not in excess of 9.99% specified
in such notice; provided that (i) any such increase will not be effective until
the 61st day after such notice is delivered to the Company, and (ii) any such
increase or decrease will apply only to the Holder sending such notice and not
to any other holder of Notes.

 

(ii)           Principal Market Regulation.  The Company shall not issue any
shares of Common Stock upon conversion of this Note or otherwise pursuant to the
terms of this Note if the issuance of such shares of Common Stock (taken
together with the issuance of all other shares of Common Stock upon conversion
of the Other Notes or the Subordinated Note or exercise of the Warrants or
otherwise pursuant to the terms of the Notes, the Subordinated Note or the
Warrants) would exceed the aggregate number of shares of Common Stock which the
Company may issue upon exercise or conversion (as the case may be) of the
Warrants, the Notes and the Subordinated Note or otherwise pursuant to the
respective terms thereof without breaching the Company’s obligations under the
rules or regulations of the Principal Market (the number of shares which may be
issued without violating such rules and regulations, the “Exchange Cap”), except
that such limitation shall not apply in the event that the Company (A) obtains
the approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock in excess of such
amount or (B) obtains a written opinion from outside counsel to the Company that
such approval is not required, which opinion shall be reasonably satisfactory to
the Holder. Until such approval or such written opinion is obtained, no Buyer
shall be issued in the aggregate, upon conversion or exercise (as the case may
be) of any Notes or any of the Warrants or otherwise pursuant to the terms of
the Notes, shares of Common Stock in an amount greater than the product of
(i) the Exchange Cap as of the Issuance Date multiplied by (ii) the quotient of
(1) the original principal amount of Notes issued to such Buyer pursuant to the
Securities Purchase Agreement on the Closing Date divided by (2) the aggregate
original

 

6

--------------------------------------------------------------------------------


 

principal amount of all Notes issued to the Buyers pursuant to the Securities
Purchase Agreement on the Closing Date (with respect to each Buyer, the
“Exchange Cap Allocation”). In the event that any Buyer shall sell or otherwise
transfer any of such Buyer’s Notes, the transferee shall be allocated a pro rata
portion of such Buyer’s Exchange Cap Allocation with respect to such portion of
such Notes so transferred, and the restrictions of the prior sentence shall
apply to such transferee with respect to the portion of the Exchange Cap
Allocation so allocated to such transferee.  Upon conversion and exercise in
full of a holder’s Notes and Warrants, the difference (if any) between such
holder’s Exchange Cap Allocation and the number of shares of Common Stock
actually issued to such holder upon such holder’s conversion in full of such
Notes and such holder’s exercise in full of such Warrants shall be allocated to
the respective Exchange Cap Allocations of the remaining holders of Notes and
Warrants on a pro rata basis in proportion to the shares of Common Stock
underlying the Notes and Warrants then held by each such holder.  In the event
that the Company is prohibited from issuing any shares of Common Stock pursuant
to this Section 3(d)(ii) (the “Exchange Cap Shares”), the Company shall pay cash
to the Holder in exchange for the redemption of such portion of the Conversion
Amount convertible into such Exchange Cap Shares at a price equal to the sum of
(i) the product of (x) such number of Exchange Cap Shares and (y) the Closing
Sale Price on the Trading Day immediately preceding the date the Holder delivers
the applicable Conversion Notice with respect to such Exchange Cap Shares to the
Company and (ii) to the extent the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of Exchange Cap Shares, any brokerage commissions and other
out-of-pocket expenses, if any, of the Holder incurred in connection therewith. 
As of the Subscription Date, the Exchange Cap is equal to 8,206,719 shares of
Common Stock.

 

4.             RIGHTS UPON EVENT OF DEFAULT.

 

(a)           Event of Default.  Each of the following events shall constitute
an “Event of Default”:

 

(i)            the failure of the applicable Registration Statement (as defined
in the Registration Rights Agreement) to be filed with the SEC on or prior to
the date that is ten (10) days after the applicable Filing Deadline (as defined
in the Registration Rights Agreement) or the failure of the applicable
Registration Statement to be declared effective by the SEC on or prior to the
date that is forty-five (45) days after the applicable Effectiveness Deadline
(as defined in the Registration Rights Agreement);

 

(ii)           while the applicable Registration Statement is required to be
maintained effective pursuant to the terms of the Registration Rights Agreement,
the effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or such
Registration Statement (or the prospectus contained therein) is unavailable to
any holder of Registrable Securities (as defined in the Registration Rights
Agreement) for sale of all of such holder’s Registrable Securities in accordance
with the terms of the

 

7

--------------------------------------------------------------------------------


 

Registration Rights Agreement, and such lapse or unavailability continues for a
period of five (5) consecutive days or for more than an aggregate of thirty (30)
days in any 365-day period (excluding days during an Allowable Grace Period (as
defined in the Registration Rights Agreement));

 

(iii)          the suspension from trading or the failure of the Common Stock to
be trading or listed (as applicable) on an Eligible Market for a period of five
(5) consecutive days or for more than an aggregate of ten (10) days in any
365-day period;

 

(iv)          the Company’s (A) failure to cure a Conversion Failure or a
Delivery Failure (as defined in the Warrants) by delivery of the required number
of shares of Common Stock within five (5) Trading Days after the applicable
Conversion Date or exercise date (as the case may be) or (B) notice, written or
oral, to any holder of the Notes or Warrants, including, without limitation, by
way of public announcement or through any of its agents, at any time, of its
intention not to comply, as required, with a request for conversion of any Notes
into shares of Common Stock that is requested in accordance with the provisions
of the Notes, other than pursuant to Section 3(d), or a request for exercise of
any Warrants for Warrant Shares in accordance with the provisions of the
Warrants;

 

(v)           at any time following the tenth (10th) consecutive day that the
Holder’s Authorized Share Allocation is less than the number of shares of Common
Stock that the Holder would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(d) or otherwise);

 

(vi)          the Company’s or any Subsidiary’s (as defined in the Securities
Purchase Agreement) failure to pay to the Holder any amount of
Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s or any Subsidiary’s failure
to pay any redemption payments or amounts hereunder) or any other Transaction
Document (as defined in the Securities Purchase Agreement) or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby, except, in the case of a
failure to pay Interest and Late Charges when and as due, in which case only if
such failure remains uncured for a period of at least five (5) days;

 

(vii)         the Company fails to remove any restrictive legend on any
certificate or any shares of Common Stock issued to the Holder upon conversion
or exercise (as the case may be) of any Securities acquired by the Holder under
the Securities Purchase Agreement (including this Note) as and when required by
such Securities or the Securities Purchase Agreement, unless otherwise then
prohibited by applicable federal securities laws, and any such failure remains
uncured for at least five (5) days;

 

(viii)        the occurrence of any default under, redemption of or acceleration

 

8

--------------------------------------------------------------------------------


 

prior to maturity of an aggregate of any Indebtedness in the aggregate in excess
of $250,000 of the Company or any of its Subsidiaries, other than with respect
to any Other Notes;

 

(ix)           bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors shall be instituted by or against
the Company or any Significant Subsidiary and, if instituted against the Company
or any Significant Subsidiary by a third party, shall not be dismissed within
thirty (30) days of their initiation;

 

(x)            the commencement by the Company or any Significant Subsidiary of
a voluntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Significant Subsidiary in an involuntary case or proceeding
under any applicable federal, state or foreign bankruptcy, insolvency,
reorganization or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable federal,
state or foreign law, or the consent by it to the filing of such petition or to
the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or any
Significant Subsidiary or of any substantial part of its property, or the making
by it of an assignment for the benefit of creditors, or the execution of a
composition of debts, or the occurrence of any other similar federal, state or
foreign proceeding, or the admission by it in writing of its inability to pay
its debts generally as they become due, the taking of corporate action by the
Company or any Significant Subsidiary in furtherance of any such action or the
taking of any action by any Person to commence a UCC foreclosure sale or any
other similar action under federal, state or foreign law;

 

(xi)           the entry by a court of (i) a decree, order, judgment or other
similar document in respect of the Company or any Significant Subsidiary of a
voluntary or involuntary case or proceeding under any applicable federal, state
or foreign bankruptcy, insolvency, reorganization or other similar law or (ii) a
decree, order, judgment or other similar document adjudging the Company or any
Significant Subsidiary as bankrupt or insolvent, or approving as properly filed
a petition seeking liquidation, reorganization, arrangement, adjustment or
composition of or in respect of the Company or any Significant Subsidiary under
any applicable federal, state or foreign law or (iii) a decree, order, judgment
or other similar document appointing a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or any
Significant Subsidiary or of any substantial part of its property, or ordering
the winding up or liquidation of its affairs, and the continuance of any such
decree, order, judgment or other similar document or any such other decree,
order, judgment or other similar document unstayed and in effect for a period of
thirty (30) consecutive days;

 

(xii)          a final judgment or judgments for the payment of money

 

9

--------------------------------------------------------------------------------


 

aggregating in excess of $500,000 are rendered against the Company and/or any of
its Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $500,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty (30)
days of the issuance of such judgment;

 

(xiii)         the Company and/or any Subsidiary, individually or in the
aggregate, either (i) fails to pay, when due, or within any applicable grace
period, any payment with respect to any Indebtedness in excess of $500,000 due
to any third party (other than, with respect to unsecured Indebtedness only,
payments contested by the Company and/or such Subsidiary (as the case may be) in
good faith by proper proceedings and with respect to which adequate reserves
have been set aside for the payment thereof in accordance with GAAP) or is
otherwise in breach or violation of any agreement for monies owed or owing in an
amount in excess of $500,000, which breach or violation permits the other party
thereto to declare a default or otherwise accelerate amounts due thereunder, or
(ii) suffer to exist any other circumstance or event that would, with or without
the passage of time or the giving of notice, result in a default or event of
default under any agreement binding the Company or any Subsidiary, which default
or event of default would or is likely to have a material adverse effect on the
business, assets, operations (including results thereof), liabilities,
properties, condition (including financial condition) or prospects of the
Company or any of its Subsidiaries, individually or in the aggregate;

 

(xiv)        either (x) the Intellectual Property Rights (as defined in the
Securities Purchase Agreement) described on Schedule 4(a)(xiv) (the “Special
Intellectual Property”) shall not be (or shall cease to be) in full force and
effect and valid and subsisting Intellectual Property Rights (as defined in the
Securities Purchase Agreement) of the Company or any of its Subsidiaries, as
applicable, in all respects, (y) the Company or any of its Subsidiaries shall
not own or possess sufficient rights to use the Special Intellectual Property in
its business or (z) the Company or any of its Subsidiaries shall have received
notice of the existence of a claim, reasonably likely to succeed on its merits
in a court of a competent jurisdiction, by any Person that the Special
Intellectual Property infringes on the Intellectual Property Rights of such
Person;

 

(xv)         (x) any awards and grants pursuant to the agreements listed on
Schedule 3(rr) to the Securities Purchase Agreement (the “Grants”) shall be
revoked, withdrawn or shall cease to belong to (or, if applicable, be paid or
payable to or be required to be repaid or returned by) the Company or any of its
Subsidiaries, as applicable, or (y) the Company or any of its Subsidiaries, as
applicable, shall fail to satisfy the conditions, if any, to the continuance of
any such Grant;

 

10

--------------------------------------------------------------------------------


 

(xvi)        other than as specifically set forth in, or otherwise covered by,
another clause of this Section 4(a), the Company or any Subsidiary breaches any
representation, warranty, covenant or other term or condition of any Transaction
Document, except, in the case of a breach of a covenant or other term or
condition that is curable, only if such breach remains uncured for a period of
three (3) consecutive Trading Days;

 

(xvii)       a false or inaccurate certification (including a false or
inaccurate deemed certification) by the Company that the Equity Conditions are
satisfied, that there has been no Equity Conditions Failure or as to whether any
Event of Default has occurred;

 

(xviii)      any breach or failure in any respect by the Company or any
Subsidiary to comply with any provision of Section 15 of this Note;

 

(xix)         any Company Material Adverse Effect occurs;

 

(xx)          any provision of any Transaction Document (including, without
limitation, the Security Documents (as defined in the Securities Purchase
Agreement) and the Guaranties (as defined in the Securities Purchase Agreement))
shall at any time for any reason (other than pursuant to the express terms
thereof) cease to be valid and binding on or enforceable against the parties
thereto, or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by the Company or any
Subsidiary or any governmental authority having jurisdiction over any of them,
seeking to establish the invalidity or unenforceability thereof, or the Company
or any Subsidiary shall deny in writing that it has any liability or obligation
purported to be created under any Transaction Document (including, without
limitation, the Security Documents and the Guaranties);

 

(xxi)         the Security Documents shall for any reason fail or cease to
create a separate valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority Lien on the Collateral (as defined in
the US Security Agreement (as defined in the Securities Purchase Agreement)) and
the Collateral (as defined in the Canada Security Agreement (as defined in the
Securities Purchase Agreement)), in each case, in favor of each of the Secured
Parties (as defined in the Security Agreement);

 

(xxii)        if any of the individuals listed on Schedule 4(a)(xxii) attached
hereto cease to be employees of the Company or cease to hold the office set
forth opposite such individual’s name on Schedule 4(a)(xxii) attached hereto;

 

(xxiii)       any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Company or any Subsidiary, if any such event or circumstance could have a
Material Adverse Effect; or

 

11

--------------------------------------------------------------------------------


 

(xxiv)       any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.

 

(b)           Notice of an Event of Default; Redemption Right. Upon the
occurrence of an Event of Default with respect to this Note or any Other Note,
the Company shall within one (1) Business Day deliver written notice thereof via
facsimile and overnight courier (with next day delivery specified) (an “Event of
Default Notice”) to the Holder. At any time during the period commencing on the
earlier of the Holder’s receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default and, solely to the extent the Company has
delivered an Event of Default Notice with respect to each such Event of Default
then outstanding, ending on the sixtieth (60th) days after the later of (x) the
date all such Events of Default have been cured and (y) the date of the last
Event of Default Notice delivered to the Holder, the Holder may require the
Company to redeem  all or any portion of this Note by delivering written notice
thereof (the “Event of Default Redemption Notice”) to the Company, which Event
of Default Redemption Notice shall indicate the portion of this Note the Holder
is electing to redeem (“Event of Default Redemption Amount”).  Each portion of
this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company at a price equal to the product of
(A) the Conversion Amount to be redeemed multiplied by (B) the Redemption
Premium, except that, in the case of an Event of Default described in any of
paragraphs (i), (ii), (iii), (iv), (v) or (vii) of Section 4(a) hereof or,
solely with respect to any breach of any term or condition of the covenants set
forth in Section 4 of the Securities Purchase Agreement (other than the
covenants set forth in clauses (a), (d), (m), (s), (y) and (z) of such
Section 4), the Warrants, the Notes or the Registration Rights Agreement, in
each case, that is not specifically set forth in, or otherwise covered by,
another clause of Section 4(a) hereof, paragraph (xvi) of Section 4(a) hereof,
the portion of this Note so subject to redemption shall be redeemed by the
Company at a price equal to the greater of (i) the product of (A) the Conversion
Amount to be redeemed multiplied by (B) the Redemption Premium, and (ii) the
product of (X) the Conversion Rate with respect to the Conversion Amount in
effect at such time as the Holder delivers an Event of Default Redemption Notice
multiplied by (Y) the product of (1) the Redemption Premium multiplied by
(2) the greatest Closing Sale Price of the Common Stock on any Trading Day
during the period commencing on the date immediately preceding such Event of
Default and ending on the date the Company makes the entire payment required to
be made under this Section 4(b) (as applicable, the “Event of Default Redemption
Price”). Redemptions required by this Section 4(b) shall be made in accordance
with the provisions of Section 13. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this
Section 4, but subject to Section 3(d), until the Event of Default Redemption
Price (together with any Late Charges thereon) is paid in full, the Conversion
Amount submitted for redemption under this Section 4(b) (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to the terms of this Note.  In the event of a partial
redemption of this Note pursuant hereto, the Principal amount redeemed shall be
deducted from the Installment Amount(s) relating to the applicable Installment
Date(s) as set forth in the Event of Default Redemption Notice. In the event of
the Company’s

 

12

--------------------------------------------------------------------------------


 

redemption of any portion of this Note under this Section 4(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 4(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 

5.             RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a)           Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Holder
and reasonably approved by the Holder prior to such Fundamental Transaction,
including agreements to deliver to each holder of Notes in exchange for such
Notes a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without
limitation, having a principal amount and interest rate equal to the principal
amounts then outstanding and the interest rates of the Notes held by such
holder, having similar conversion rights as the Notes and having similar ranking
to the Notes, and reasonably satisfactory to the Holder and (ii) the Successor
Entity (including its Parent Entity) is a publicly traded corporation whose
common stock is quoted on or listed for trading on an Eligible Market. Upon the
occurrence of any Fundamental Transaction, the Successor Entity shall succeed
to, and be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein. Upon consummation of a Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of such
Fundamental Transaction, in lieu of the shares of the Company’s Common Stock (or
other securities, cash, assets or other property (except such items still
issuable under Sections 6 and 17, which shall continue to be receivable
thereafter) issuable upon the conversion or redemption of the Notes prior to
such Fundamental Transaction, such shares of the publicly traded common stock
(or their equivalent) of the Successor Entity (including its Parent Entity)
which the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Note been converted immediately prior to such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note), as adjusted in accordance with the provisions of this Note.
Notwithstanding the foregoing, the Holder may elect, at its sole option, by
delivery of written notice to the Company to waive this Section 5(a) to permit
the Fundamental Transaction without the assumption of this Note.  The provisions
of this Section 5 shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
conversion of this Note.

 

13

--------------------------------------------------------------------------------


 

(b)           Notice of a Change of Control; Redemption Right. No sooner than
twenty (20) Trading Days nor later than ten (10) Trading Days prior to the
consummation of a Change of Control (the “Change of Control Date”), but not
prior to the public announcement of such Change of Control, the Company shall
deliver written notice thereof via facsimile and overnight courier to the Holder
(a “Change of Control Notice”). At any time during the period beginning after
the Holder’s receipt of a Change of Control Notice or the Holder becoming aware
of a Change of Control if a Change of Control Notice is not delivered to the
Holder in accordance with the immediately preceding sentence (as applicable) and
ending on the later of twenty (20) Trading Days after (A) consummation of such
Change of Control or (B) the date of receipt of such Change of Control Notice,
the Holder may require the Company to redeem all or any portion of this Note by
delivering written notice thereof (“Change of Control Redemption Notice”) to the
Company, which Change of Control Redemption Notice shall indicate the Conversion
Amount the Holder is electing to redeem. The portion of this Note subject to
redemption pursuant to this Section 5 shall be redeemed by the Company in cash
at a price equal to the greatest of (i) the product of (w) the Change of Control
Redemption Premium multiplied by (y) the Conversion Amount being redeemed,
(ii) the product of (x) the Change of Control Redemption Premium multiplied by
(y) the product of (A) the Conversion Amount being redeemed multiplied by
(B) the quotient determined by dividing (I) the greatest Closing Sale Price of
the Common Stock during the period beginning on the date immediately preceding
the earlier to occur of (1) the consummation of the Change of Control and
(2) the public announcement of such Change of Control and ending on the date the
Holder delivers the Change of Control Redemption Notice by (II) the Conversion
Price then in effect and (iii) the product of (y) the Change of Control
Redemption Premium multiplied by (z) the product of (A) the Conversion Amount
being redeemed multiplied by (B) the quotient of (I) the aggregate cash
consideration and the aggregate cash value of any non-cash consideration per
share of Common Stock to be paid to the holders of the shares of Common Stock
upon consummation of such Change of Control (any such non-cash consideration
constituting publicly-traded securities shall be valued at the highest of the
Closing Sale Price of such securities as of the Trading Day immediately prior to
the consummation of such Change of Control, the Closing Sale Price of such
securities on the Trading Day immediately following the public announcement of
such proposed Change of Control and the Closing Sale Price of such securities on
the Trading Day immediately prior to the public announcement of such proposed
Change of Control) divided by (II) the Conversion Price then in effect (the
“Change of Control Redemption Price”). Redemptions required by this Section 5
shall be made in accordance with the provisions of Section 13 and shall have
priority to payments to stockholders in connection with such Change of Control.
To the extent redemptions required by this Section 5(b) are deemed or determined
by a court of competent jurisdiction to be prepayments of this Note by the
Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 5, but subject to
Section 3(d), until the Change of Control Redemption Price (together with any
Late Charges thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(b) (together with any Late Charges thereon) may
be converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3.  In the event of a partial redemption of this Note pursuant

 

14

--------------------------------------------------------------------------------


 

hereto, the Principal amount redeemed shall be deducted from the Installment
Amount(s) relating to the applicable Installment Date(s) as set forth in the
Change of Control Redemption Notice. In the event of the Company’s redemption of
any portion of this Note under this Section 5(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 5(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.

 

6.             RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.

 

(a)           Purchase Rights. In addition to any adjustments pursuant to
Section 7 below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage).

 

(b)           Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note (i) in addition to the shares of Common Stock receivable
upon such conversion, such securities or other assets to which the Holder would
have been entitled with respect to such shares of Common Stock had such shares
of Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as

 

15

--------------------------------------------------------------------------------


 

opposed to shares of Common Stock) at a conversion rate for such consideration
commensurate with the Conversion Rate. Provision made pursuant to the preceding
sentence shall be in a form and substance reasonably satisfactory to the Holder.
The provisions of this Section 6 shall apply similarly and equally to successive
Corporate Events and shall be applied without regard to any limitations on the
conversion or redemption of this Note.

 

7.             RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)           Adjustment of Conversion Price upon Issuance of Common Stock.  If
and whenever on or after the Subscription Date the Company issues or sells, or
in accordance with this Section 7(a) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding any Excluded
Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issue or sale or deemed
issuance or sale (such Conversion Price then in effect is referred to herein as
the “Applicable Price”) (the foregoing a “Dilutive Issuance”), then, immediately
after such Dilutive Issuance, the Conversion Price then in effect shall be
reduced to an amount equal to the lesser of (x) the Conversion Price then in
effect and (y) 110% of the New Issuance Price. For all purposes of the foregoing
(including, without limitation, determining the adjusted Conversion Price and
consideration per share under this Section 7(a)), the following shall be
applicable:

 

(i)            Issuance of Options.  If the Company in any manner grants or
sells any Options and the lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option is less than the Applicable Price, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share. For purposes of this Section 7(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such Option
or upon conversion, exercise or exchange of any Convertible Securities issuable
upon exercise of any such Option” shall be equal to (1) the lower of (x) the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option and
(y) the lowest exercise price set forth in such Option for which one share of
Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option, minus (2) the sum of all amounts paid or payable to
the holder of such Option (or any other Person) upon the granting or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option plus
the value of any other consideration received or receivable by, or benefit
conferred on, the holder of such Option (or any other Person). Except as
contemplated below, no further

 

16

--------------------------------------------------------------------------------


 

adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such share of Common Stock upon
conversion, exercise or exchange of such Convertible Securities.

 

(ii)           Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share. For the purposes of this Section 7(a)(ii), the “lowest
price per share for which one share of Common Stock is issuable upon the
conversion, exercise or exchange thereof” shall be equal to (1) the lower of
(x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to one share of Common Stock upon the
issuance or sale of the Convertible Security and upon conversion, exercise or
exchange of such Convertible Security and (y) the lowest conversion price set
forth in such Convertible Security for which one share of Common Stock is
issuable upon conversion, exercise or exchange thereof minus (2) the sum of all
amounts paid or payable to the holder of such Convertible Security (or any other
Person) upon the issuance or sale of such Convertible Security plus the value of
any other consideration received or receivable by, or benefit conferred on, the
holder of such Convertible Security (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock upon conversion, exercise
or exchange of such Convertible Securities, and if any such issue or sale of
such Convertible Securities is made upon exercise of any Options for which
adjustment of the Conversion Price has been or is to be made pursuant to other
provisions of this Section 7(a), except as contemplated below, no further
adjustment of the Conversion Price shall be made by reason of such issue or
sale.

 

(iii)          Change in Option Price or Rate of Conversion. If the purchase or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exercise or exchange of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exercisable or exchangeable for shares of Common Stock increases or decreases
at any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate (as the case may be) at the time initially granted,
issued or sold. For purposes of this Section 7(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
are increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7(a) shall be made if

 

17

--------------------------------------------------------------------------------


 

such adjustment would result in an increase of the Conversion Price then in
effect.

 

(iv)          Calculation of Consideration Received. If any Option or
Convertible Security or Adjustment Right is issued or deemed issued in
connection with the issuance or sale or deemed issuance or sale of any other
securities of the Company, together comprising one integrated transaction,
(x) such Option or Convertible Security (as applicable) or Adjustment Right (as
applicable) will be deemed to have been issued for consideration equal to the
Black Scholes Consideration Value thereof and (y) the other securities issued or
sold or deemed to have been issued or sold in such integrated transaction shall
be deemed to have been issued for consideration equal to the difference of
(I) the aggregate consideration received or receivable by the Company minus
(II) the Black Scholes Consideration Value of each such Option or Convertible
Security (as applicable) or Adjustment Right (as applicable).  If any shares of
Common Stock, Options or Convertible Securities are issued or sold or deemed to
have been issued or sold for cash, the consideration received therefor will be
deemed to be the net amount of consideration received by the Company therefor.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of such consideration
received by the Company will be the fair value of such consideration, except
where such consideration consists of publicly traded securities, in which case
the amount of consideration received by the Company for such securities will be
the average VWAP of such security for the five (5) Trading Day period
immediately preceding the date of receipt. If any shares of Common Stock,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity, the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities
(as the case may be). The fair value of any consideration other than cash or
publicly traded securities will be determined jointly by the Company and the
Holder. If such parties are unable to reach agreement within ten (10) days after
the occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Trading Days
after the tenth (10th) day following such Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Holder. The
determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.

 

(v)           Record Date. If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in shares of Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase shares of Common
Stock, Options or Convertible Securities, then such record date will be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 

18

--------------------------------------------------------------------------------


 

(b)           Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision of Section 5 or Section 7(a), if
the Company at any time on or after the Subscription Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced.  Without limiting any provision of Section 5 or
Section 7(a), if the Company at any time on or after the Subscription Date
combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(b) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7(b) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 

(c)           Holder’s Right of Alternative Conversion Price.  Subject to
Section 4(n) of the Securities Purchase Agreement, in addition to and not in
limitation of the other provisions of this Section 7, if the Company in any
manner issues or sells or enters into any agreement to issue or sell, any Common
Stock, Options or Convertible Securities (any such securities, “Variable Price
Securities”) after the Subscription Date that are issuable pursuant to such
agreement or convertible into or exchangeable or exercisable for shares of
Common Stock pursuant to such Options or Convertible Securities, as applicable,
at a price which varies or may vary with the market price of the shares of
Common Stock, including by way of one or more reset(s) to a fixed price, but
exclusive of such formulations reflecting customary anti-dilution provisions
(such as share splits, share combinations, share dividends and similar
transactions) (each of the formulations for such variable price being herein
referred to as, the “Variable Price”), the Company shall provide written notice
thereof via facsimile and overnight courier to the Holder on the date of such
agreement and/or the issuance of such Convertible Securities or Options, as
applicable.  Subject to Section 4(n) of the Securities Purchase Agreement, from
and after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Conversion Price upon conversion of this Note by designating in the Conversion
Notice delivered upon any conversion of this Note that solely for purposes of
such conversion the Holder is relying on the Variable Price rather than the
Conversion Price then in effect.  The Holder’s election to rely on a Variable
Price for a particular conversion of this Note shall not obligate the Holder to
rely on a Variable Price for any future conversion of this Note.

 

(d)           Stock Combination Event Adjustments.  If at any time and from time
to time on or after the Issuance Date there occurs any stock split, stock
dividend, stock combination recapitalization or other similar transaction
involving the Common Stock (each, a “Stock Combination Event”) and the product
of (i) the quotient determined by dividing (x) the Conversion Price in effect
immediately prior to the Stock Combination Event by (y) the quotient determined
by dividing (A) the sum of the VWAP of the Common Stock on each day of the
fifteen (15) Trading Day period immediately prior to

 

19

--------------------------------------------------------------------------------


 

the Stock Combination Event, divided by (B) fifteen (15); and (ii) the quotient
determined by dividing (x) the sum of the VWAP of the Common Stock on each day
of the fifteen (15) Trading Day period immediately following the date of such
Stock Combination Event, divided by (y) fifteen (15) (each, an “Event Market
Price”) is less than the Conversion Price then in effect (after giving effect to
the adjustment in Section 7(b) above), then on the sixteenth (16th) Trading Day
immediately following such Stock Combination Event, the Conversion Price then in
effect on such sixteenth (16th) Trading Day (after giving effect to the
adjustment in Section 7(b) above) shall be reduced (but in no event increased)
to the Event Market Price.  For the avoidance of doubt, if the adjustment in the
immediately preceding sentence would otherwise result in an increase in the
Conversion Price hereunder, no adjustment shall be made.

 

(e)           Other Events. In the event that the Company (or any Subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect the Holder from
dilution or if any event occurs of the type contemplated by the provisions of
this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s board of
directors shall in good faith determine and implement an appropriate adjustment
in the Conversion Price so as to protect the rights of the Holder, provided that
no such adjustment pursuant to this Section 7(e) will increase the Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if the Holder does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then the Company’s board of directors
and the Holder shall agree, in good faith, upon an independent investment bank
of nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by the Company.

 

(f)            Adjustments. If immediately following the close of business on
each of (I) the later of (x) the last Trading Day of December 2012 and (y) the
four month anniversary of the immediately preceding Adjustment Date and (II) the
sixtieth consecutive Trading Day immediately following (i) such date the
applicable Registration Statement filed pursuant to the Registration Rights
Agreement shall be effective and the prospectus contained therein shall be
available for the resale by the Holder of all of the Registrable Securities (as
defined in the Registration Rights Agreement) (which, solely for clarification
purposes, includes all shares of Common Stock issuable upon conversion of the
Notes or otherwise pursuant to the terms of the Notes and upon exercise of the
Warrants (without regard for any limitations on conversion, issuance or exercise
set forth therein) in accordance with the terms of the Registration Rights
Agreement) or, (ii) if earlier, each of (x) [     ](1) or such later date
thereafter when the Company shall have satisfied its current public information
requirement under Rule 144(c)(1) and (y) the initial Effective Date (as defined
in the Registration Rights Agreement) (each, as applicable, an “Adjustment
Date”), the Conversion Price then in effect exceeds the Market Price as of such
Adjustment Date (the “Adjusted Conversion Price”), the

 

--------------------------------------------------------------------------------

(1)   Insert six month anniversary of the Issuance Date.

 

20

--------------------------------------------------------------------------------


 

Conversion Price hereunder shall be reset to the Adjusted Conversion Price as of
such Adjustment Date (each, a “Conversion Price Adjustment”).  Notwithstanding
the foregoing, to the extent the Holder delivers one or more Conversion Notices
to the Company during the sixty Trading Day period ending on and including the
Adjustment Date with respect to a Conversion Price Adjustment, in addition to
the shares of Common Stock issued or issuable to the Holder with respect to each
such Conversion Notice, on the later of (A) the applicable Share Delivery Date
with respect to such Conversion Notice and (B) the applicable Adjustment Date,
the Holder shall receive an additional number of shares of Common Stock equal to
the difference of (x) the quotient of (I) the Conversion Amount with respect to
such Conversion Notice, divided by (II) the Adjusted Conversion Price, less
(y) the number of shares of Common Stock issued or otherwise issuable to the
Holder with respect to such Conversion Notice.  Except as otherwise provided in
this Section 7(f), the Adjusted Conversion Price, if any, shall not apply to any
Conversion Amount converted into Common Stock prior to such Adjustment Date.

 

8.             COMPANY INSTALLMENT CONVERSION OR REDEMPTION.

 

(a)           General. On each applicable Installment Date, the Company shall
pay to the Holder of this Note the applicable Installment Amount due on such
date by converting such Installment Amount in accordance with this Section 8 (a
“Company Conversion”); provided further that the Company shall not be entitled
to effect a Company Conversion with respect to any portion of such Installment
Amount and shall be required to pay the entire amount of such Installment Amount
in cash (a “Company Redemption”) if on the applicable Installment Notice Due
Date or on the applicable Installment Date (as the case may be) there is an
Equity Conditions Failure, except that a Company Conversion may still occur on
the applicable Installment Date in accordance with Section 8(b) with the written
consent of the Holder. On or prior to the date which is the twenty-first (21st)
Trading Day prior to each Installment Date (each, an “Installment Notice Due
Date”), the Company shall deliver written notice (each, a “Company Installment
Notice” and the date all of the holders receive such notice is referred to as to
the “Company Installment Notice Date”), to each holder of Notes and such Company
Installment Notice shall (i) either (A) confirm that the applicable Installment
Amount of such holder’s Note shall be converted in whole pursuant to a Company
Conversion or (B) (1) state that the Company is required to redeem, in
accordance with the provisions of the Notes, in whole or in part, the applicable
Installment Amount pursuant to a Company Redemption and (2) specify the portion
of the applicable Installment Amount which the Company is required to redeem,
pursuant to a Company Redemption (such amount to be redeemed in cash, the
“Company Redemption Amount”) and the portion of the applicable Installment
Amount, if any, with respect to which the Company will, and is permitted to,
effect a Company Conversion (such amount of the applicable Installment Amount so
specified to be so converted pursuant to this Section 8 is referred to herein as
the “Company Conversion Amount”), which amounts when added together, must equal
the entire applicable Installment Amount and (ii) if the applicable Installment
Amount is to be paid, in whole or in part, pursuant to a Company Conversion,
certify that there is not then an Equity Conditions Failure as of the date of
the Company Installment Notice. Each Company Installment Notice shall be
irrevocable and may not be revoked by the Company. If the Company does not
timely deliver a Company Installment Notice in

 

21

--------------------------------------------------------------------------------


 

accordance with this Section 8 with respect to a particular Installment Date,
then the Company shall be deemed to have delivered an irrevocable Company
Installment Notice confirming a Company Conversion of the entire Installment
Amount payable on such Installment Date and shall be deemed to have certified
that there is not then an Equity Conditions Failure in connection with such
Company Conversion. No later than two (2) Trading Days after delivery or deemed
delivery (as applicable) of the applicable Company Installment Notice setting
forth a Company Conversion Amount, the Company shall deliver to the Holder’s
account with DTC such number of shares of Common Stock (the “Pre-Installment
Conversion Shares”) equal to the quotient of (x) such Company Conversion Amount
divided by (y) the Pre-Installment Conversion Price, and as to which the Holder
shall be the owner thereof as of such time of delivery or deemed delivery (as
the case may be) of such Company Installment Notice. Except as expressly
provided in this Section 8(a), the Company shall convert and/or redeem the
applicable Installment Amount of this Note pursuant to this Section 8 and the
corresponding Installment Amounts of the Other Notes pursuant to the
corresponding provisions of the Other Notes in the same ratio of the applicable
Installment Amount being converted and/or redeemed hereunder. The applicable
Company Conversion Amount (whether set forth in the applicable Company
Installment Notice or by operation of this Section 8) shall be converted in
accordance with Section 8(b) and the applicable Company Redemption Amount shall
be redeemed in accordance with Section 8(c).

 

(b)           Mechanics of Company Conversion. Subject to Section 3(d), if the
Company delivers a Company Installment Notice or is deemed to have delivered a
Company Installment Notice certifying that such Installment Amount is being
paid, in whole or in part, in a Company Conversion in accordance with
Section 8(a) or Section 8(f), then the remainder of this Section 8(b) shall
apply.  The applicable Company Conversion Amount, if any, shall be converted on
the applicable Installment Date at the applicable Company Conversion Price and
the Company shall, on such Installment Date, deliver to the Holder’s account
with DTC such shares of Common Stock issued upon such conversion (subject to the
reduction contemplated by the immediately following sentence and, if applicable,
the penultimate sentence of this Section 8(b)), provided that the Equity
Conditions are then satisfied (or waived in writing by the Holder) on such
Installment Date and a Company Conversion is not otherwise prohibited under any
other provision of this Note. The number of shares of Common Stock to be
delivered upon such Company Conversion shall be reduced by the number of any
Pre-Installment Conversion Shares delivered in connection with such Installment
Date. If an Event of Default occurs during any applicable Equity Conditions
Measuring Period, then, at the option of the Holder designated in writing to the
Company, either (i) the Holder shall return to the Company any Pre-Installment
Conversion Shares delivered in connection with the applicable Installment Date
or (ii) the Conversion Amount used to calculate the Event of Default Redemption
Price shall be reduced by the product of (x) the Company Conversion Amount
applicable to such Installment Date multiplied by (y) the Conversion Share Ratio
(as defined below).  If any of the Equity Conditions are not satisfied (or
waived in writing by the Holder) on such Installment Date or a Company
Conversion is not otherwise permitted under any other provision of this Note,
then, at the option of the Holder designated in writing to the Company, the
Holder may require the Company to do any one or more of the following: (i) the
Company shall redeem all or any part designated

 

22

--------------------------------------------------------------------------------


 

by the Holder of the unconverted Company Conversion Amount (such designated
amount is referred to as the “Designated Redemption Amount”) and the Company
shall pay to the Holder within three (3) days of such Installment Date, by wire
transfer of immediately available funds, an amount in cash equal to 115% of such
Designated Redemption Amount, and/or (ii) the Company Conversion shall be null
and void with respect to all or any part designated by the Holder of the
unconverted Company Conversion Amount and the Holder shall be entitled to all
the rights of a holder of this Note with respect to such designated part of the
Company Conversion Amount; provided, however, the Conversion Price for such
designated part of such unconverted Company Conversion Amount shall thereafter
be adjusted to equal the lesser of (A) the Company Conversion Price as in effect
on the date on which the Holder voided the Company Conversion and (B) the
Company Conversion Price that would be in effect on the date on which the Holder
delivers a Conversion Notice relating thereto as if such date was an Installment
Date. In addition, if any of the Equity Conditions are not satisfied (or waived
in writing by the Holder) on such Installment Date or a Company Conversion is
not otherwise permitted under any other provision of this Note, then, at the
Holder’s option, either (I) the Holder shall return any Pre-Installment
Conversion Shares delivered in connection with the applicable Installment Date
or (II) the applicable Designated Redemption Amount shall be reduced by the
product of (X) the Company Conversion Amount applicable to such Installment Date
multiplied by (Y) the Conversion Share Ratio. If the Company fails to redeem any
Designated Redemption Amount by the third (3rd) day following the applicable
Installment Date by payment of such amount by such date, then the Holder shall
have the rights set forth in Section 13(a) as if the Company failed to pay the
applicable Company Installment Redemption Price (as defined below) and all other
rights under this Note (including, without limitation, such failure constituting
an Event of Default described in Section 4(a)(vi)). Notwithstanding anything to
the contrary in this Section 8(b), but subject to 3(d), until the Company
delivers Common Stock representing the Company Conversion Amount to the Holder,
the Company Conversion Amount may be converted by the Holder into Common Stock
pursuant to Section 3. In the event that the Holder elects to convert the
Company Conversion Amount prior to the applicable Installment Date as set forth
in the immediately preceding sentence, the Company Conversion Amount so
converted shall be deducted from the Installment Amount(s) relating to the
applicable Installment Date(s) as set forth in the applicable Conversion Notice.
If, with respect to an Installment Date, the number of Pre-Installment
Conversion Shares delivered to the Holder exceeds the number of Post-Installment
Conversion Shares with respect to such Installment Date, then the number of
shares of Common Stock equal to such excess shall constitute a credit against
the number of shares of Common Stock to be issued to such Holder pursuant to
Sections 8(a) hereof, at the option of the Holder, either (x) against any
conversion of this Note pursuant to Section 3(c)(i) as selected by the Holder or
(y) on the Maturity Date, or, if earlier, the last Installment Date, reducing
the number of shares of Common Stock required to be actually issued by the
Company to the Holder on such date by the amount of such excess on a
share-for-share basis.  The Company shall pay any and all taxes that may be
payable with respect to the issuance and delivery of any shares of Common Stock
in any Company Conversion hereunder.

 

(c)           Mechanics of Company Redemption. If the Company is required to
effect

 

23

--------------------------------------------------------------------------------


 

a Company Redemption, in whole or in part, in accordance with Section 8(a) or
Section 8(f), then the Company Redemption Amount, if any, shall be redeemed by
the Company in cash on the applicable Installment Date by wire transfer to the
Holder of immediately available funds in an amount equal to the applicable
Company Redemption Amount (the “Company Installment Redemption Price”). If the
Company fails to redeem such Company Redemption Amount on such Installment Date
by payment of the Company Installment Redemption Price, then, at the option of
the Holder designated in writing to the Company (any such designation shall be a
“Conversion Notice” for purposes of this Note), the Holder may require the
Company to convert all or any part of the Company Redemption Amount at the
Company Conversion Price (determined as of the date of such designation as if
such date were an Installment Date). Conversions required by this
Section 8(c) shall be made in accordance with the provisions of Section 3(c). 
Notwithstanding anything to the contrary in this Section 8(c), but subject to
Section 3(d), until the Company Installment Redemption Price (together with any
Late Charges thereon) is paid in full, the Company Redemption Amount (together
with any Late Charges thereon) may be converted, in whole or in part, by the
Holder into Common Stock pursuant to Section 3. In the event the Holder elects
to convert all or any portion of the Company Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Company Redemption Amount so converted shall be deducted from the
Installment Amounts relating to the applicable Installment Date(s) as set forth
in the applicable Conversion Notice.  Redemptions required by this
Section 8(c) shall be made in accordance with the provisions of Section 13.

 

(d)           Deferred Installment Amount.  Notwithstanding any provision of
this Section 8 to the contrary, the Holder may, at its option and in its sole
discretion, deliver a written notice to the Company at least two (2) days prior
to any Installment Date (the “Installment Notification Deadline Date”) electing
to have the payment of all or any portion of an Installment Amount payable on
such Installment Date deferred (such amount deferred, the “Deferral Amount”)
until any subsequent Installment Date selected by the Holder, in its sole
discretion.  Any notice delivered by the Holder pursuant to this
Section 8(d) shall set forth (ii) the Deferral Amount and (ii) the date that
such Deferral Amount shall now be payable.  Any amount deferred to the Maturity
Date pursuant to this Section 8(d) shall continue to accrue Interest through the
Maturity Date.

 

(e)           Additional Installment Amounts.

 

(i)            Notwithstanding any provision of this Section 8 to the contrary,
following the earlier of (x) the initial Effectiveness Deadline (as defined in
the Registration Rights Agreement) and (y) the effective date of the initial
Registration Statement registering the resale of the Required Registration
Amount (as defined in the Registration Rights Agreement), the Holder may, at its
option and in its sole discretion, no later than the applicable Installment
Notification Deadline Date, increase the Installment Amount then in effect with
respect to the applicable Installment Date, for the sole and exclusive purpose
of effecting a Company Conversion thereof (including, without limitation, the
obligation of the Company to issue Pre-Installment Conversion Shares to the
Holder with respect thereto), to an amount not to exceed (together with the
Installment Amount set forth in the applicable Company Installment Notice and
any

 

24

--------------------------------------------------------------------------------


 

applicable Special Stockholder Installment Amounts (as defined below)) the
outstanding principal amount of this Note then outstanding (such additional
amount, the “Additional Installment Amount”) by delivery of written notice to
the Company on or prior to the Installment Notification Deadline Date (each, an
“Additional Installment Notice”, and such date, the “Additional Installment
Notice Date”) setting forth (i) such Additional Installment Amount and
(ii) specifying the extent one or more Installment Amount(s) related to such
other Installment Date(s) shall be reduced as a result thereof.  Notwithstanding
the foregoing, with respect to any Installment Date, the Holder may not elect to
increase any Installment Amount pursuant to this Section 8(e)(i) by an amount,
in the aggregate, in excess of the sum of three (3) other Installment Amounts,
and in any twelve (12) month period, the total amount of all Additional
Installment Amounts pursuant to this Section 8(e)(i) shall not exceed the sum of
four (4) Installment Amounts.

 

(ii)           Notwithstanding anything herein to the contrary, if the Daily
Volume on any Trading Day (a “Volume Measuring Date”) is greater than 150% of
the Daily Volume on the Trading Day immediately prior to such Volume Measuring
Date (a “Prior Volume Measuring Date”) (as adjusted for any stock split, stock
dividend, stock combination or other similar transaction occurring on such
Volume Measuring Date or Prior Volume Measuring Date, as applicable), at the
option of the Holder, at one or more times, but in no event more than four
(4) times by such Holder in any twelve (12) month period, the Holder may convert
any Conversion Amount hereunder, in whole or in part, at the Additional
Conversion Price by delivering a Conversion Notice to the Company at any time on
such Volume Measuring Date after the close of business on the Eligible Market in
which the Common Stock of the Company is then traded in accordance with the
conversion procedures set forth in Section 3 hereunder, mutatis mutandis,
provided that, in no event may the Holder convert at any one such time in
accordance with this Section 8(e)(ii) any Conversion Amount to the extent that
as a result it would thereby acquire more than the product of (x) 20% of the
average Daily Volume over the three consecutive Trading Days ending on the
Volume Measuring Date (or such other percentage as the Company and the Holder
mutually agree (provided, that the Company offers such other percentage to all
holders of Notes)), and (y) its Holder Pro Rata Amount (the “Volume
Allocation”).  Upon conversion in full of a holder’s Notes, the holder’s Volume
Allocation shall be allocated to the respective Volume Allocations of the
remaining holders of Notes on a pro rata basis in proportion to the shares of
Common Stock underlying the Notes then held by each such holder.

 

(f)    Special Stockholder Installment Amount.

 

(i)            Notwithstanding anything herein to the contrary, at any time
after the stockholder of the Company set forth on Schedule 8(f) hereto (the
“Special Stockholder”) owns less than 4.5 million (as such number is ratably
reduced by the percentage of the aggregate amount of such shares of Common Stock
owned by the Special Stockholder that the Special Stockholder transfers to a
Permitted Special Stockholder Transferee, but in no event less than 2.25
million) shares of Common Stock (as adjusted for any stock dividend, stock
split, stock combination or other similar transaction) (the “Special Stockholder
Threshold Amount”, and such date the “Special Stockholder Installment
Eligibility Date”), whether by a sale of such Common Stock,

 

25

--------------------------------------------------------------------------------


 

gift, bequest or otherwise, the Company shall promptly deliver a written notice
to the Holder of the occurrence of such Special Stockholder Installment
Eligibility Date and any subsequent sale, transfer, assignment, gift or other
transfer of such Common Stock of the Special Stockholder.  At any time after the
Special Stockholder Installment Eligibility Date, the Holder may, at its option
and in its sole discretion, by delivery of written notice to the Company on or
prior to the applicable Installment Notification Deadline Date (each, a “Special
Stockholder Installment Notice”, and such date, the “Special Stockholder
Installment Notice Date”), increase the Installment Amount then in effect with
respect to the Installment Date specified in such Special Stockholder
Installment Notice (the “Special Stockholder Installment Date”) by such amount
as is set forth in such Special Stockholder Installment Notice (the “Special
Stockholder Installment Amount”), which Special Stockholder Installment Amount
(x) shall not exceed the Special Stockholder Maximum Amount as of the applicable
Special Stockholder Installment Notice Date and (y) together with the
Installment Amount set forth in the applicable Company Installment Notice and
any applicable Additional Installment Amounts, shall not exceed the outstanding
principal amount of this Note then outstanding.  The Special Stockholder
Installment Notice shall (A) set forth the applicable Special Stockholder
Installment Amount, (B) set forth the applicable Special Stockholder Installment
Date and (C) specify the extent to which one or more Installment Amounts
subsequent thereto on one or more other Installment Date(s) shall be reduced as
a result thereof.

 

(ii)           On the applicable Special Stockholder Installment Date, the
Company shall pay to the Holder of this Note the applicable Special Stockholder
Installment Amount due on such date in shares of Common Stock pursuant to a
Company Conversion in accordance with the provisions of this Section 8;
provided, however, the Company may, at its option as described below, pay all or
any part of such Special Stockholder Installment Amount by redeeming such
Special Stockholder Installment Amount in a Company Redemption or by any
combination of a Company Conversion and a Company Redemption so long as the
entire amount of such Special Stockholder Installment Amount due shall be
converted and/or redeemed by the Company on the applicable Special Stockholder
Installment Date, subject to the provisions of this Section 8, provided further
that the Company shall not be entitled to elect a Company Conversion with
respect to any portion of such Special Stockholder Installment Amount and shall
be required to elect and to pay the entire amount of such Special Stockholder
Installment Amount in cash pursuant to a Company Redemption in accordance with
Section 8(c) if on the applicable Special Installment Notice Date or on the
applicable Special Stockholder Installment Date (as the case may be) there is an
Equity Conditions Failure; provided, that, notwithstanding the foregoing, a
Company Conversion may still occur on the applicable Special Stockholder
Installment Date in accordance with Section 8(b) with the written consent of the
Holder.  On or prior to the second Trading Day after the Special Stockholder
Installment Notice Date (each, a “Special Stockholder Installment Company Notice
Due Date”), the Company shall deliver a Company Installment Notice with respect
to such Special Stockholder Installment Amount, to the holder and such Company
Installment Notice shall (i) either (A) confirm that the applicable Special
Stockholder Installment Amount of such holder’s Note shall be converted, in
whole or in part, pursuant to a Company Conversion or (B) specify the portion of
the applicable

 

26

--------------------------------------------------------------------------------


 

Special Stockholder Installment Amount which the Company elects to, or is
required to elect and, redeem, pursuant to a Company Redemption (which shall
constitute the Company Redemption Amount of such Special Stockholder Installment
Amount for all purposes hereunder) and the portion of the applicable Special
Stockholder Installment Amount, if any, that the Company elects, and is
permitted, to convert pursuant to a Company Conversion (which shall constitute
the Company Conversion Amount of such Special Stockholder Installment Amount for
all purposes hereunder), which amounts when added together, must equal the
entire applicable Special Stockholder Installment Amount, and (ii) if the
applicable Special Stockholder Installment Amount is to be paid, in whole or in
part, pursuant to a Company Conversion, certify that there is not then an Equity
Conditions Failure as of the date of the Company Installment Notice.  Each
Company Installment Notice shall be irrevocable. If the Company does not timely
deliver a Company Installment Notice in accordance with this Section 8(f), then
the Company shall be deemed to have delivered an irrevocable Company Installment
Notice as of the applicable Special Stockholder Installment Company Notice Due
Date confirming a Company Conversion and shall be deemed to have certified as of
the applicable Special Stockholder Installment Notice Company Due Date that
there is not then an Equity Conditions Failure in connection with such Company
Conversion.

 

(iii)          Notwithstanding anything herein to the contrary, solely with
respect to any Company Conversion of a Special Stockholder Installment Amount,
the definitions of “Company Conversion Price” and “Pre-Installment Conversion
Price” shall be adjusted by replacing the “85%” therein with “80%”.

 

9.             HOLDER’S RIGHT OF OPTIONAL REDEMPTION.  At any time from and
after the thirty (30) month anniversary of the Issuance Date, the Holder shall
have the right, in its sole discretion, to require that the Company redeem (an
“Optional Redemption”) all or any portion of the Conversion Amount of this Note
by delivering written notice thereof (an “Optional Redemption Notice”) to the
Company.  The Optional Redemption Notice shall indicate the Conversion Amount
the Holder is electing to have redeemed (the “Optional Redemption Amount”). The
portion of this Note subject to redemption pursuant to this Section 8 shall be
redeemed by the Company in cash at a price equal to 100% of the Optional
Redemption Amount (the “Optional Redemption Price”).  Redemptions required by
this Section 9 shall be made in accordance with the provisions of Section 13. 
Notwithstanding anything to the contrary in this Section 9, but subject to
Section 3(d), until the Holder receives the Optional Redemption Price, the
Optional Redemption Amount may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3, and any such conversion shall reduce
the Optional Redemption Amount in the manner set forth by the Holder in the
applicable Conversion Notice.

 

10.           NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation (as defined
in the Securities Purchase Agreement), Bylaws (as defined in the Securities
Purchase Agreement) or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note and take all action as may be
required to protect the rights of the

 

27

--------------------------------------------------------------------------------


 

Holder of this Note. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon conversion of this Note above the Conversion Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the conversion of this Note, and
(iii) shall, so long as any of the Notes are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the Notes, the maximum number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of the Notes then outstanding
(without regard to any limitations on conversion).

 

11.           RESERVATION OF AUTHORIZED SHARES.

 

(a)           Reservation. The Company shall initially reserve out of its
authorized and unissued Common Stock a number of shares of Common Stock for each
of the Notes equal to 150% of the entire Conversion Rate with respect to the
entire Conversion Amount of each such Note as of the Issuance Date.  So long as
any of the Notes are outstanding, the Company shall take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Notes, 150% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of all of the Notes then outstanding, provided that at no
time shall the number of shares of Common Stock so reserved be less than the
number of shares required to be reserved by the previous sentence (without
regard to any limitations on conversions) (the “Required Reserve Amount”).  The
initial number of shares of Common Stock reserved for conversions of the Notes
and each increase in the number of shares so reserved shall be allocated pro
rata among the holders of the Notes based on the original principal amount of
the Notes held by each holder on the Closing Date or increase in the number of
reserved shares (as the case may be) (the “Authorized Share Allocation”). In the
event that a holder shall sell or otherwise transfer any of such holder’s Notes,
each transferee shall be allocated a pro rata portion of such holder’s
Authorization Share Allocation. Any shares of Common Stock reserved and
allocated to any Person which ceases to hold any Notes shall be allocated to the
remaining holders of Notes, pro rata based on the principal amount of the Notes
then held by such holders.

 

(b)           Insufficient Authorized Shares. If, notwithstanding Section 11(a),
and not in limitation thereof, at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the

 

28

--------------------------------------------------------------------------------


 

number of authorized shares of Common Stock.  In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.  In the event
that the Company is prohibited from issuing shares of Common Stock upon any
conversion due to the failure by the Company to have sufficient shares of Common
Stock available out of the authorized but unissued shares of Common Stock (such
unavailable number of shares of Common Stock, the “Authorization Failure
Shares”), in lieu of delivering such Authorization Failure Shares to the Holder,
the Company shall pay cash in exchange for the redemption of such portion of the
Conversion Amount convertible into such Authorized Failure Shares at a price
equal to the sum of (i) the product of (x) such number of Authorization Failure
Shares and (y) the Closing Sale Price on the Trading Day immediately preceding
the date the Holder delivers the applicable Conversion Notice with respect to
such Authorization Failure Shares to the Company and (ii) to the extent the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by he Holder of Authorization Failure
Shares, any brokerage commissions and other out-of-pocket expenses, if any, of
the Holder incurred in connection therewith.

 

12.           COMPANY OPTIONAL REDEMPTION.  If at any time after the Issuance
Date, (i) the Closing Sale Price of the Common Stock listed on the Principal
Market exceeds $17.01 (as adjusted for stock splits, recapitalizations and
similar events) for thirty (30) consecutive Trading Days (the “Company Optional
Redemption Measuring Period”), and (ii) no Equity Conditions Failure then
exists, the Company shall have the right to redeem all, but not less than all,
of the Conversion Amount then remaining under this Note (the “Company Optional
Redemption Amount”) and the Conversion Amount (as defined in the Other Notes)
then outstanding under the Other Notes on the Company Optional Redemption Date
(as defined below) (a “Company Optional Redemption”).  The portion of this Note
subject to redemption pursuant to this Section 12 shall be redeemed by the
Company in cash at a price (the “Company Optional Redemption Price”) equal to
100% of the Conversion Amount of this Note then outstanding.  The Company may
exercise its right to require redemption under this Section 12 by delivering an
irrevocable written notice thereof by facsimile and overnight courier to all,
but not less than all, of the holders of Notes (the “Company Optional Redemption
Notice” and the date all of the holders of Notes received such notice is
referred to as the “Company Optional Redemption Notice Date”).  The Company may
deliver only one Company Optional Redemption Notice in any ninety (90) day
period.  The Company Optional Redemption Notice shall (x) state the date on
which the Company Optional Redemption shall occur (the “Company Optional
Redemption Date”) which date shall not be less than sixty (60) calendar days nor
more than ninety (90) calendar days following the Company Optional Redemption
Notice Date, (y) certify that there has been no Equity Conditions Failure, and
(z) state the aggregate Conversion Amount of the Notes which is being redeemed
in such Company Optional Redemption from the Holder and all of the other holders
of the Notes pursuant to this Section 12  (and analogous provisions under the
Other Notes) on the Company Optional Redemption Date.  Notwithstanding anything
herein to the contrary, (i) if an Equity Conditions Failure occurs at any time
prior to the Company Optional Redemption Date, (A) the Company shall provide the
Holder a subsequent notice to that effect and (B) unless the Holder waives the
applicable Equity Conditions Failure, as applicable, the Company Optional
Redemption shall be cancelled and the

 

29

--------------------------------------------------------------------------------


 

applicable Company Optional Redemption Notice shall be null and void and (ii) at
any time prior to the date the Company Optional Redemption Price is paid, in
full, the Company Optional Redemption Amount may be converted, in whole or in
part, by the Holders into Common Shares pursuant to Section 3.  All Conversion
Amounts converted by the Holder after the Company Optional Redemption Notice
Date shall reduce the Company Optional Redemption Amount of this Note required
to be redeemed on the Company Optional Redemption Date.  Redemptions made
pursuant to this Section 12 shall be made in accordance with Section 13.

 

13.           REDEMPTIONS.

 

(a)           Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder in cash within five (5) Business Days
after the Company’s receipt of the Holder’s Event of Default Redemption Notice.
The Company shall deliver the applicable Optional Redemption Price to the Holder
in cash within five (5) Business Days after the Company’s receipt of the
Holder’s Optional Redemption Notice. If the Holder has submitted a Change of
Control Redemption Notice in accordance with Section 5(b), the Company shall
deliver the applicable Change of Control Redemption Price to the Holder in cash
concurrently with the consummation of such Fundamental Transaction if such
notice is received prior to the consummation of such Fundamental Transaction and
within five (5) Business Days after the Company’s receipt of such notice
otherwise.  The Company shall deliver the applicable Company Installment
Redemption Price to the Holder in cash on the applicable Installment Date.  The
Company shall deliver the applicable Company Optional Redemption Price to the
Holder in cash on the applicable Company Optional Redemption Date.  In the event
of a redemption of less than all of the Conversion Amount of this Note, the
Company shall promptly cause to be issued and delivered to the Holder a new Note
(in accordance with Section 20(d)) representing the outstanding Principal which
has not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Upon the Company’s receipt of such notice, (x) the applicable Redemption Notice
shall be null and void with respect to such Conversion Amount, (y) the Company
shall immediately return this Note, or issue a new Note (in accordance with
Section 20(d)), to the Holder, and in each case the principal amount of this
Note or such new Note (as the case may be) shall be increased by an amount equal
to the difference between (1) the applicable Event of Default Redemption Price,
Change of Control Redemption Price or Company Installment Redemption Price (as
the case may be) minus (2) the Principal portion of the Conversion Amount
submitted for redemption and (z) the Conversion Price of this Note or such new
Notes (as the case may be) shall be automatically adjusted with respect to each
conversion effected thereafter by the Holder to the lowest of (A) the Conversion
Price as in effect on the date on which the applicable Redemption Notice is
voided, (B) 85% of the lowest Closing Bid Price of the Common Stock during the
period beginning on and including the date on which the applicable Redemption
Notice is delivered to the Company and ending on and including the date on which
the applicable

 

30

--------------------------------------------------------------------------------


 

Redemption Notice is voided and (C) 85% of the VWAP of the Common Stock for the
five (5) Trading Day period immediately preceding the Conversion Date of the
applicable conversion. The Holder’s delivery of a notice voiding a Redemption
Notice and exercise of its rights following such notice shall not affect the
Company’s obligations to make any payments of Late Charges which have accrued
prior to the date of such notice with respect to the Conversion Amount subject
to such notice.

 

(b)           Redemption by Other Holders. Upon the Company’s receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b), Section 5(b) or Section 9 (each, an
“Other Redemption Notice”), the Company shall immediately, but no later than one
(1) Business Day of its receipt thereof, forward to the Holder by facsimile a
copy of such notice. If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s applicable Redemption Notice and ending on and including
the date which is three (3) Business Days after the Company’s receipt of the
Holder’s applicable Redemption Notice and the Company is unable to redeem all
principal, interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven (7) Business Day
period.

 

14.           VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as required by law (including, without limitation,
Title XXXVI, Chapter 617 of the Florida Statutes) and as expressly provided in
this Note.

 

15.           COVENANTS. Until all of the Notes have been converted, redeemed or
otherwise satisfied in accordance with their terms:

 

(a)           Rank. All payments due under this Note (a) shall rank pari passu
with all Other Notes and (b) shall be senior to all other Indebtedness of the
Company and its Subsidiaries.

 

(b)           Incurrence of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) other Permitted
Indebtedness.

 

(c)           Existence of Liens. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, allow or suffer
to exist any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by the Company or any of its Subsidiaries (collectively, “Liens”)
other than Permitted Liens.

 

31

--------------------------------------------------------------------------------


 

(d)           Restricted Payments.

 

(i)            The Company shall cause each of its Subsidiaries to not, directly
or indirectly, redeem, defease, repurchase, repay or make any payments in
respect of, by the payment of cash or cash equivalents (in whole or in part,
whether by way of open market purchases, tender offers, private transactions or
otherwise), all or any portion of any Indebtedness (other than Permitted
Indebtedness, excluding for this purpose Permitted Subordinated Indebtedness and
the Subordinated Notes (as defined in the Securities Purchase Agreement)),
whether by way of payment in respect of principal of (or premium, if any) or
interest on, such Indebtedness, except with the net proceeds of any offering of
equity securities of the Company occurring after the Issuance Date (“Equity
Financing Proceeds”).

 

(ii)           The Company shall not, and the Company shall cause each of its
Subsidiaries to not, directly or indirectly, redeem, defease, repurchase, repay
or make any payments in respect of, by the payment of cash or cash equivalents
(in whole or in part, whether by way of open market purchases, tender offers,
private transactions or otherwise), all or any portion of any Indebtedness
(other than the Notes), whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made or, after giving effect to such payment, (i) an
event constituting an Event of Default has occurred and is continuing or (ii) an
event that with the passage of time and without being cured would constitute an
Event of Default has occurred and is continuing.

 

(e)           Restriction on Redemption and Cash Dividends. The Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on any of its capital stock or other equity securities, Convertible
Securities or Options (other than (i) dividends or distributions by a
wholly-owned Subsidiary to the Company or any other wholly-owned Subsidiary,
(ii) in connection with a Fundamental Transaction, the redemption of the
Warrants in accordance therewith, or (iii) the repurchase of securities of the
Company from Legend Pictures Funding, LLC (or an affiliate thereof), Falcon
Mezzanine Partners II, L.P. (or an affiliate thereof) and/or Beijing Galloping
Horse Film Co., Ltd. (or an affiliate thereof) pursuant to put agreements with
such Persons, but only to the extent that Equity Financing Proceeds are used by
the Company to make any payments in connection with such repurchases).

 

(f)            Restriction on Transfer of Assets. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions (each, a “Restricted Transfer”), other than (i) Restricted
Transfers by the Company or any of its Subsidiaries that, in the aggregate, do
not have a fair market value in excess of $500,000 in any twelve (12) month
period and (ii) any Restricted Transfer by the Company or any of its
Subsidiaries

 

32

--------------------------------------------------------------------------------


 

occurring in an arms length transaction in which the proceeds of such Restricted
Transfer (x) that consists of Cash deposited in the Lockbox Account (as defined
below) and (y) that consists of non-Cash assets, valued at the fair market value
of such non-Cash Assets, as determined jointly by the Company and the Collateral
Agent, in good faith (or, a third party independent appraiser selected by the
Collateral Agent and approved by the Company) (the “Non-Cash FMV Amount”), that
is accompanied by a concurrent deposit of Cash in the Lockbox Account in an
amount equal to such Non-Cash FMV Amount.  Notwithstanding the foregoing,
neither the Company nor any of its Subsidiaries shall consummate any Restricted
Transfer of the assets described on Schedule 15(f) attached hereto unless the
Company or such Subsidiary, as applicable, shall have received at least the
minimum net proceeds set forth opposite the name of such asset on Schedule
15(f) attached hereto, and otherwise complied with this Section 15(f).

 

(g)           Maturity of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, permit any
Indebtedness of the Company or any of the Subsidiaries to mature or accelerate
prior to the Maturity Date.

 

(h)           Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Significant Subsidiaries to not, directly or
indirectly, engage in any material line of business substantially different from
those lines of business conducted by the Company and each of its Significant
Subsidiaries on the Issuance Date or any business substantially related or
incidental thereto.  The Company shall not, and the Company shall cause each of
its Significant Subsidiaries to not, directly or indirectly, modify its or their
corporate structure or purpose.

 

(i)            Preservation of Existence, Etc.  The Company shall maintain and
preserve, and cause each of its Significant Subsidiaries to maintain and
preserve, its existence, rights and privileges, and become or remain, and cause
each of its Significant Subsidiaries to become or remain, duly qualified and in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary.

 

(j)            Maintenance of Properties, Etc.  The Company shall maintain and
preserve, and cause each of its Significant Subsidiaries to maintain and
preserve, all of its properties which are necessary or useful in the proper
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and comply, and cause each of its Significant Subsidiaries to
comply, at all times with the provisions of all leases to which it is a party as
lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder.

 

(k)           Maintenance of Intellectual Property. The Company will, and will
cause each of its Subsidiaries to, take all action necessary or advisable to
maintain all of the Intellectual Property Rights of the Company and/or any of
its Subsidiaries that are necessary or material to the conduct of its business
in full force and effect.

 

(l)            Maintenance of Insurance.  The Company shall maintain, and cause
each of its Significant Subsidiaries to maintain, insurance with responsible and
reputable

 

33

--------------------------------------------------------------------------------


 

insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.

 

(m)          Transactions with Affiliates.  The Company shall not, nor shall it
permit any of its Subsidiaries to, enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any affiliate,
except in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an affiliate thereof.

 

(n)           Restricted Issuances.  The Company shall not, directly or
indirectly, without the prior written consent of the holders of a majority in
aggregate principal amount of the Notes then outstanding, (i) issue any Notes
(other than as contemplated by the Securities Purchase Agreement and the Notes)
or (ii) issue any other securities that would cause a breach or default under
the Notes or the Warrants.

 

(o)           New Subsidiaries.  Simultaneously with the acquisition or
formation of each New Subsidiary, the Company shall cause such New Subsidiary to
execute, and deliver to each holder of Notes, all Security Documents (as defined
in the Securities Purchase Agreement) and Guaranties (as defined in the
Securities Purchase Agreement) as requested by the Collateral Agent (as defined
in the Securities Purchase Agreement).  The Company shall also deliver to the
Secured Parties (as defined in the Security Documents) an opinion of counsel to
such New Subsidiary that is reasonably satisfactory to the Secured Parties
covering such legal matters with respect to such New Subsidiary becoming a
guarantor of the Company’s obligations, executing and delivering the Security
Documents and the Guaranties and any other matters that the Secured Parties may
reasonably request.  The Company shall deliver, or cause the applicable
Subsidiary to deliver to the Collateral Agent, each of the physical stock
certificates of such New Subsidiary, along with undated stock powers for each
such certificates, executed in blank (or, if any such shares of capital stock
are uncertificated, confirmation and evidence reasonably satisfactory to the
Secured Parties that the security interest in such uncertificated securities has
been transferred to and perfected by the Secured Parties, in accordance with
Sections 8-313, 8-321 and 9-115 of the Uniform Commercial Code or any other
similar or local or foreign law that may be applicable) (except to the extent
the Company or such Subsidiary is obligated to deliver such certificates to the
Senior Lender pursuant to the Senior Indebtedness).

 

(p)           Change in Collateral; Collateral Records.  The Company shall
(i) give the Collateral Agent not less than thirty (30) days’ prior written
notice of any change in the location of any Collateral (as defined in the
Security Documents), other than to locations

 

34

--------------------------------------------------------------------------------


 

set forth in the Perfection Certificate (as defined in the Securities Purchase
Agreement) hereto and with respect to which the Collateral Agent has filed
financing statements and otherwise fully perfected its Liens thereon,
(ii) advise the Collateral Agent promptly, in sufficient detail, of any material
adverse change relating to the type, quantity or quality of the Collateral or
the Lien granted thereon and (iii) execute and deliver, and cause each of its
Subsidiaries to execute and deliver, to the Collateral Agent for the benefit of
the Holder and holders of the Other Notes from time to time, solely for the
Collateral Agent’s convenience in maintaining a record of Collateral, such
written statements and schedules as the Collateral Agent may reasonably require,
designating, identifying or describing the Collateral.

 

(q)           Controlled Accounts; Lockbox Balance; Lockbox Account.

 

(i)            The Company shall establish and maintain Controlled Account
Agreements with the Collateral Agent (as each such term is defined in the US
Security Agreement) and each bank listed on Schedule 15(q)(i) attached hereto
(each, a “Controlled Account Bank”), in form and substance reasonably acceptable
to the Collateral Agent.  Each such Controlled Account Agreement shall provide,
among other things, that (A) the Controlled Account Bank will comply with any
and all instructions originated by the Collateral Agent directing the
disposition of the funds in each account maintained at such bank on behalf of
Company and/or its Subsidiaries (each such account a “Controlled Account” and
collectively, the “Controlled Accounts”) without further consent by the Company
or any such Subsidiaries, (B) the Controlled Account Bank waives, subordinates
or agrees not to exercise any rights of setoff or recoupment or any other claim
against the applicable Controlled Account other than for payment of its service
fees and other charges directly related to the administration of such Controlled
Account and for returned checks or other items of payment, and (C) with respect
to each such Controlled Account, the Controlled Account Bank shall not comply
with any instructions, directions or orders of any form with respect to such
Controlled Accounts other than instructions, directions or orders originated by
the Collateral Agent.

 

(ii)           If at any time on or after the Closing Date, the average daily
balance of any account of the Company that is not subject to an account control
agreement in favor of the Collateral Agent exceeds $100,000 during any calendar
month (including the calendar month in which the Closing Date occurs), the
Company shall, within twenty (20) Business Days following the last day of such
calendar month, deliver to the Collateral Agent an account control agreement, in
form and substance reasonably satisfactory to the Collateral Agent, duly
executed by the Company and the depositary bank in which such account is
maintained.

 

(iii)          Notwithstanding anything to the contrary contained in clause
15(q)(ii) above, and without limiting any of the foregoing, if at any time on or
after the date that is twenty (20) Business Days following the Closing Date, the
total aggregate amount of the Company’s cash that is not subject to a control
agreement in favor of the Collateral Agent exceeds $250,000 (the “Maximum Free
Cash Amount”), the Company shall within two (2) Business Days following such
date, transfer to an account subject to an account agreement in favor of the
Collateral Agent an amount sufficient to reduce the

 

35

--------------------------------------------------------------------------------


 

total aggregate amount of the Company’s cash that is not subject to an account
control agreement in favor of the Holder to an amount not in excess of the
Maximum Free Cash Amount.

 

(iv)          The Company shall establish and maintain a Controlled Account (the
“Lockbox Account”) at a banking institution designated by the Company within
fifteen (15) Business Days after the Issuance Date that is reasonably acceptable
to the Holder (the “Lockbox Bank”), which Lockbox Account shall be subject to an
account control agreement that provides that (x) no amounts deposited in such
Lockbox Account shall be released by the Lockbox Bank without the prior written
consent of the Collateral Agent and (y) if on any Trading Day the aggregate
available Cash balance in the Lockbox Account exceeds the Note Obligations (as
defined below) (the amount of such excess, the “Excess Amount”), the Collateral
Agent shall, upon the written request of the Company, promptly deliver to the
Company and the Lockbox Bank a written authorization to transfer such Excess
Amount from the Lockbox Account to any other Controlled Account designated by
the Company in writing.   For the avoidance of doubt, the Company or any of its
Subsidiaries may voluntarily make additional deposits (not otherwise required
under this Note) of any Cash amount into the Lockbox Bank at any time.

 

(v)           If at any time the aggregate available Cash balance in the Lockbox
Account exceeds 2/3rds of the sum of the principal and accrued and unpaid
interest, fees, costs and expenses and other obligations outstanding under the
Notes or any other Transaction Document at such time (the “Note Obligations”),
the Company shall no longer have to comply with the covenants set forth in
Sections 15(r), (s), (t) and(u) hereof.

 

(r)            Revenue Sweep.  Upon the Company’s or any of its Subsidiaries’
receipt of any of the Revenue attributable to the assets and cash flows
described on Schedule 15(r), the Company and/or such Subsidiary, as applicable
shall cause such Revenue to be deposited into (x) the Lockbox Account until at
least $10 million is held therein and (y) thereafter, the Lockbox Account with
respect to 50% of such Revenue and any Controlled Account designated by the
Company in writing with respect to the other 50% of such Revenue (which
designated Controlled Account may, for the avoidance of doubt, include the
Lockbox Account).

 

(s)           Subsequent Equity Offering.  The Company shall use its best
efforts to consummate, on or before December 31, 2012, an offering (or a series
of offerings) of equity of the Company with net proceeds, in the aggregate, of
at least $20 million, plus the amount of (x) any Equity Financing Proceeds used
by the Company to make payments as permitted under Section 15(d) or 15(e) and
(y) any Equity Financing Proceeds used by the Company to fund the purchase price
of any equity in any movie, film or related product, but only to the extent that
such Equity Financing Proceeds were needed in order to enable the Company to
satisfy the Free Cash Flow Test on any applicable date, in each case, prior to
the consummation of such offering (or series of offerings).

 

36

--------------------------------------------------------------------------------


 

(t)            Capital Expenditures.  The Company shall not incur any
Consolidated Building Capital Expenditures without the prior written consent of
the Collateral Agent (other than such Consolidated Building Capital Expenditures
paid with funds from any Governmental Entity (as defined in the Securities
Purchase Agreement) or other third party.

 

(u)           Financial Covenants; Announcement of Operating Results.

 

(i)            Available Cash Test.  So long as this Note is outstanding, the
Company’s Available Cash as of (w) June 30, 2012 shall equal or exceed $7.5
million, (x) the last Trading Day in each calendar month in the Fiscal Quarter
ending September 30, 2012 shall equal or exceed $7.5 million, (y) September 30,
2012 shall equal or exceed $10 million and (z) the last Trading Day in each
calendar month in the Fiscal Quarter ending December 31, 2012 and each Fiscal
Quarter thereafter shall equal or exceed $10 million (the “Available Cash
Test”).

 

(ii)           Free Cash Flow Test.  So long as this Note is outstanding, the
Company’s Free Cash Flow (x) in the aggregate for the Fiscal Quarters ending
June 30, 2012 and September 30, 2012 shall not be less than $-3 million, (y) in
the aggregate for the Fiscal Quarters ending June 30, 2012, September 30, 2012
and December 31, 2012 shall not be less than $-5 million and (z) in any Fiscal
Quarter thereafter, shall be greater than or equal to zero (0) (the “Free Cash
Flow Test”, and together with the Available Cash Test, the “Financial Tests”).

 

(iii)          Operating Results Announcement.  Commencing with the Fiscal
Quarter ending June 30, 2012, the Company shall publicly disclose and
disseminate (such date, the “Announcement Date”) its operating results (the
“Operating Results”) (x) for each of the first three Fiscal Quarters of each
fiscal year no later than the forty-fifth (45th) day after the end of such
Fiscal Quarter and (y) for the fourth Fiscal Quarter of each Fiscal Year, no
later than the ninetieth (90th) day after the end of such Fiscal Year
(including, without limitation, the Company’s Available Cash and Free Cash Flow
for such Fiscal Quarter), and in the event the Company shall have satisfied the
Financial Tests such announcement shall include a statement to the effect that
the Company is not in breach of the Financial Tests for such Fiscal Quarter.  On
the Announcement Date, the Company shall also provide to the Holders a
certification, executed on behalf of the Company by the Chief Financial Officer
of the Company, certifying that the Company satisfied the Financial Tests for
such Fiscal Quarter.  If the Company has failed to meet any Financial Test for
such Fiscal Quarter (a “Financial Covenant Failure”), the foregoing written
certification that the Company provides to the Holders shall also state each
Financial Test that has not been met (a “Financial Covenant Failure Notice”). 
Concurrently with the delivery of each Financial Covenant Failure Notice to the
Holders, the Company shall also make publicly available (as part of a Quarterly
Report on Form 10-Q, Annual Report on Form 10-K or on a Current Report on
Form 8-K, or otherwise) the Operating Results, the Financial Covenant Failure
Notice and the fact that an Event of Default has occurred under the Notes.

 

37

--------------------------------------------------------------------------------


 

(v)           Independent Investigation.  At the request of the Required Holders
(as defined in the Securities Purchase Agreement), which may be requested no
more than once in any twelve month period, the Company shall hire an
independent, reputable investment bank selected by the Company and approved by
the Holder to investigate as to whether any breach of this Section 15 has
occurred (the “Independent Investigator”).  If the Independent Investigator
determines that such breach of this Section 15 has occurred, the Independent
Investigator shall notify the Company of such breach and the Company shall
deliver written notice to the Buyers of such breach.  In connection with such
investigation, the Independent Investigator may, during normal business hours,
inspect all contracts, books, records, personnel, offices and other facilities
and properties of the Company and its Subsidiaries and, to the extent available
to the Company after the Company uses reasonable efforts to obtain them, the
records of its legal advisors and accountants (including the accountants’ work
papers) and any books of account, records, reports and other papers not
contractually required of the Company to be confidential or secret, or subject
to attorney-client or other evidentiary privilege, and the Independent
Investigator may make such copies and inspections thereof as the Independent
Investigator may reasonably request.  The Company shall furnish the Independent
Investigator with such financial and operating data and other information with
respect to the business and properties of the Company as the Independent
Investigator may reasonably request.  The Company shall permit the Independent
Investigator to discuss the affairs, finances and accounts of the Company with,
and to make proposals and furnish advice with respect thereto to, the Company’s
officers, directors, key employees and independent public accountants or any of
them (and by this provision the Company authorizes said accountants to discuss
with such Independent Investigator the finances and affairs of the Company and
any Subsidiaries), all at such reasonable times, upon reasonable notice, and as
often as may be reasonably requested.

 

(w)          Post-Closing Collateral Matters.  Execute and deliver the documents
and complete the tasks set forth in Section 4(y) of the Securities Purchase
Agreement, in each case within the time limits specified therein.

 

16.           SECURITY.  This Note and the Other Notes are secured to the extent
and in the manner set forth in the Transaction Documents (including, without
limitation, the Security Agreements, the other Security Documents and the
Guaranties).

 

17.           PARTICIPATION.  In addition to any adjustments pursuant to
Section 7, the Holder, as the holder of this Note, shall be entitled to receive
such dividends paid and distributions made to the holders of Common Stock to the
same extent as if the Holder had converted this Note into Common Stock (without
regard to any limitations on conversion herein or elsewhere) and had held such
shares of Common Stock on the record date for such dividends and distributions.
Payments under the preceding sentence shall be made concurrently with the
dividend or distribution to the holders of Common Stock (provided, however, to
the extent that the Holder’s right to participate in any such dividend or
distribution would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such dividend or distribution
to such extent (or the beneficial ownership of any such shares of Common Stock
as a result of such dividend or distribution to such extent) and such dividend
or distribution to such extent shall be held in abeyance for the benefit of the
Holder until such time, if ever, as its right thereto would not result in the
Holder exceeding the Maximum Percentage).

 

38

--------------------------------------------------------------------------------


 

18.           AMENDING THE TERMS OF THIS NOTE.  The prior written consent of the
Holder shall be required for any change or amendment to this Note.  No
consideration shall be offered or paid to the Holder to amend or consent to a
waiver or modification of any provision of this Note unless the same
consideration is also offered to all of the holders of the Other Notes. The
Holder shall be entitled, at its option, to the benefit of any amendment to any
of the Other Notes.

 

19.           TRANSFER.  This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(g) of the Securities Purchase Agreement.

 

20.           REISSUANCE OF THIS NOTE.

 

(a)           Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with
Section 20(d)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less than the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 20(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of
Section 3(c)(iii) following conversion or redemption of any portion of this
Note, the outstanding Principal represented by this Note may be less than the
Principal stated on the face of this Note.

 

(b)           Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 20(d))
representing the outstanding Principal.

 

(c)           Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 20(d) and in
principal amounts of at least $1,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.

 

(d)           Issuance of New Notes. Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 20(a) or Section 20(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance,

 

39

--------------------------------------------------------------------------------


 

does not exceed the Principal remaining outstanding under this Note immediately
prior to such issuance of new Notes), (iii) shall have an issuance date, as
indicated on the face of such new Note, which is the same as the Issuance Date
of this Note, (iv) shall have the same rights and conditions as this Note, and
(v) shall represent accrued and unpaid Interest and Late Charges on the
Principal and Interest of this Note, from the Issuance Date.

 

21.           REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note.  The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any such
breach or any such threatened breach, without the necessity of showing economic
loss and without any bond or other security being required. The Company shall
provide all information and documentation to the Holder that is requested by the
Holder to enable the Holder to confirm the Company’s compliance with the terms
and conditions of this Note (including, without limitation, compliance with
Section 7).

 

22.           PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
without limitation, attorneys’ fees and disbursements. The Company expressly
acknowledges and agrees that no amounts due under this Note shall be affected,
or limited, by the fact that the purchase price paid for this Note was less than
the original Principal amount hereof.

 

23.           CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the other Transaction Documents
shall have the meanings ascribed to such terms on the Closing Date in such other
Transaction Documents unless otherwise consented to in writing by the Holder.

 

24.           FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of

 

40

--------------------------------------------------------------------------------


 

the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.

 

25.           DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Conversion Price (including, without limitation, any
disputed adjustment thereto or any dispute as to whether any issuance or sale or
deemed issuance or sale was an issuance or sale or deemed issuance or sale of
Excluded Securities), the Company Conversion Price, the Pre-Installment
Conversion Price, the Closing Bid Price, the Closing Sale Price or fair market
value (as the case may be) or the arithmetic calculation of the Conversion Rate
or the applicable Redemption Price (as the case may be), the Company or the
Holder (as the case may be) shall submit the disputed determinations or
arithmetic calculations (as the case may be) via facsimile (i) within two
(2) Business Days after receipt of the applicable notice giving rise to such
dispute to the Company or the Holder (as the case may be) or (ii) if no notice
gave rise to such dispute, at any time after the Holder learned of the
circumstances giving rise to such dispute. If the Holder and the Company are
unable to agree upon such determination or calculation within two (2) Business
Days of such disputed determination or arithmetic calculation (as the case may
be) being submitted to the Company or the Holder (as the case may be), then the
Company shall, within two (2) Business Days, submit via facsimile (a) the
disputed determination of the Conversion Price, the Company Conversion Price,
the Pre-Installment Conversion Price, the Closing Bid Price, the Closing Sale
Price or fair market value (as the case may be) to an independent, reputable
investment bank selected by the Company and approved by the Holder or (b) the
disputed arithmetic calculation of the Conversion Rate or any Redemption Price
(as the case may be) to the Company’s independent, outside accountant. The
Company shall cause at its expense the investment bank or the accountant (as the
case may be) to perform the determinations or calculations (as the case may be)
and notify the Company and the Holder of the results no later than ten
(10) Business Days from the time it receives such disputed determinations or
calculations (as the case may be). Such investment bank’s or accountant’s
determination or calculation (as the case may be) shall be binding upon all
parties absent demonstrable error.

 

26.           NOTICES; CURRENCY; PAYMENTS.

 

(a)           Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any
grant, issuances, or sales of any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property to holders of shares of
Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in

 

41

--------------------------------------------------------------------------------


 

conjunction with such notice being provided to the Holder.

 

(b)           Currency.  All dollar amounts referred to in this Note are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this Note
shall be paid in U.S. Dollars. All amounts denominated in other currencies (if
any) shall be converted in the U.S. Dollar equivalent amount in accordance with
the Exchange Rate on the date of calculation. “Exchange Rate” means, in relation
to any amount of currency to be converted into U.S. Dollars pursuant to this
Note, the U.S. Dollar exchange rate as published in the Wall Street Journal on
the relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

(c)           Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, unless otherwise expressly set
forth herein, such payment shall be made in lawful money of the United States of
America by a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of each of the Buyers,
shall initially be as set forth on the Schedule of Buyers attached to the
Securities Purchase Agreement), provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of fifteen percent
(15%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”).

 

27.           CANCELLATION. After all Principal, accrued Interest, Late Charges
and other amounts at any time owed on this Note have been paid in full, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.

 

28.           WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby irrevocably waives demand, notice, presentment, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note and the Securities Purchase Agreement.

 

29.           GOVERNING LAW.  This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees

 

42

--------------------------------------------------------------------------------


 

not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law.  In the event that any provision of this Note is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note. Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against the Company in any other jurisdiction to collect on
the Company’s obligations to the Holder, to realize on any collateral or any
other security for such obligations, or to enforce a judgment or other court
ruling in favor of the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

30.           JUDGMENT CURRENCY.

 

(a)           If for the purpose of obtaining or enforcing judgment against the
Company in any court in any jurisdiction it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 30
referred to as the “Judgment Currency”) an amount due in U.S. dollars under this
Note, the conversion shall be made at the Exchange Rate prevailing on the
Trading Day immediately preceding:

 

(i)            the date actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date: or

 

(ii)           the date on which the foreign court determines, in the case of
any proceeding in the courts of any other jurisdiction (the date as of which
such conversion is made pursuant to this Section 30(a)(ii) being hereinafter
referred to as the “Judgment Conversion Date”).

 

(b)           If in the case of any proceeding in the court of any jurisdiction
referred to in Section 30(a)(ii) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(c)           Any amount due from the Company under this provision shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Note.

 

43

--------------------------------------------------------------------------------


 

31.           MAXIMUM PAYMENTS.  Without limiting Section 9(d) of the Securities
Purchase Agreement, nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

 

32.           CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:

 

(a)           “Additional Conversion Price” means, with respect to a particular
date of determination, the lower of (i) the Conversion Price then in effect and
(ii) the price which shall be computed as 85% of the quotient of (x) the sum of
the VWAP of the Common Stock on each Trading Day during the three Trading Day
period ending and including the applicable Prior Volume Measuring Date, divided
by (y) three (3).  All such determinations to be appropriately adjusted for any
stock split, stock dividend, stock combination or other similar transaction
during any such measuring period.

 

(b)           “Adjustment Right” means any right granted with respect to any
securities issued in connection with, or with respect to, any issuance or sale
(or deemed issuance or sale in accordance with Section 7) of shares of Common
Stock (other than rights of the type described in Section 6(a) hereof) that
could result in a decrease in the net consideration received by the Company in
connection with, or with respect to, such securities (including, without
limitation, any cash settlement rights, cash adjustment or other similar
rights).

 

(c)           “Aggregate Installment Amount” means the quotient of
(x) $35,000,000 divided by (y) the number of Installment Dates scheduled to
occur hereunder during the period from the Issuance Date through and including
the Maturity Date; provided, that to the extent a Price Installment Failure has
occurred, from and after the date of such initial Price Installment Failure, the
Aggregate Installment Amount shall mean the quotient of (x) the sum of the
aggregate principal amounts of the Notes outstanding on the date of such initial
Price Installment Failure, divided by (y) the number of Installment Dates
scheduled to occur hereunder during the period from the date of such initial
Price Installment Failure through and including the Maturity Date.

 

(d)           “Approved Stock Plan” means any employee benefit plan which has
been approved by the board of directors of the Company prior to or subsequent to
the date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such.

 

(e)           “Available Cash” means, with respect to any date of determination,
an amount equal to the aggregate amount of the Cash of the Company and its
Subsidiaries (excluding for this purpose cash held in restricted accounts, other
than as provided for in the Transaction Documents) as of such date of
determination held in bank accounts of financial banking institutions in the
United States of America .

 

44

--------------------------------------------------------------------------------


 

(f)            “Black Scholes Consideration Value” means the value of the
applicable Option, Convertible Security or Adjustment Right (as the case may be)
as of the date of issuance thereof calculated using the Black Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg utilizing (i) an
underlying price per share equal to the Closing Sale Price of the Common Stock
on the Trading Day immediately preceding the public announcement of the
execution of definitive documents with respect to the issuance of such Option,
Convertible Security or Adjustment Right (as the case may be), (ii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of such Option, Convertible Security or Adjustment Right (as the
case may be) as of the date of issuance of such Option, Convertible Security or
Adjustment Right (as the case may be), (iii) a zero cost of borrow and (iv) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the HVT function on Bloomberg (determined utilizing a 365 day
annualization factor) as of the Trading Day immediately following the date of
issuance of such Option, Convertible Security or Adjustment Right (as the case
may be).

 

(g)           “Bloomberg” means Bloomberg, L.P.

 

(h)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(i)            “Cash” of the Company and its Subsidiaries on any date shall be
determined from such Persons’ books maintained in accordance with GAAP, and
means, without duplication, the cash, cash equivalents and Eligible Marketable
Securities accrued by the Company and its wholly owned Subsidiaries on a
consolidated basis on such date.

 

(j)            “Change of Control” means any Fundamental Transaction other than
(i) any merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries, or (iv) any Fundamental Transaction
referred to in clause (i)(5) of the definition of “Fundamental Transaction” set
forth in Section 32 (kk) hereof.

 

(k)           “Change of Control Redemption Premium” means 115%.

 

(l)            “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such

 

45

--------------------------------------------------------------------------------


 

security on the Principal Market, as reported by Bloomberg, or, if the Principal
Market begins to operate on an extended hours basis and does not designate the
closing bid price or the closing trade price (as the case may be) then the last
bid price or last trade price, respectively, of such security prior to
4:00:00 p.m., New York time, as reported by Bloomberg, or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the last closing bid price or last trade price, respectively, of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC).  If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 25. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during such period.

 

(m)          “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement, which date is the date the Company initially issued Notes
pursuant to the terms of the Securities Purchase Agreement.

 

(n)           “Common Stock” means (i) the Company’s shares of common stock,
$0.01 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(o)           “Company Conversion Price” means, with respect to a particular
date of determination, the lower of (i) the Conversion Price then in effect and
(ii) the price which shall be computed as 85% of the quotient of (I) the sum of
the VWAP of the Common Stock for each of the ten lowest Trading Days during the
twenty (20) consecutive Trading Day period ending and including the Trading Day
immediately prior to the applicable Installment Date, divided by (II) ten (10). 
All such determinations to be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction during any such
measuring period.

 

(p)           “Company Material Adverse Effect” means any Material Adverse
Effect (as defined in the Securities Purchase Agreement) (each, a “Change”)
other than, in each case, relating to or resulting from (i) Changes generally
affecting the economy or financial market conditions (whether in the United
States or internationally), including Changes in the businesses and industries
in which the Company and its Subsidiaries operate, to the extent such Changes do
not have a materially disproportionate impact on the Company and its
Subsidiaries, taken as a whole, relative to other participants in the

 

46

--------------------------------------------------------------------------------


 

businesses or industries in which the Company and its Subsidiaries operate;
(ii) earthquakes, tornadoes, hurricanes, floods and other acts of God, to the
extent such Changes do not have a materially disproportionate impact on the
Company and its Subsidiaries, taken as a whole, relative to other participants
in the businesses or industries in which the Company and its Subsidiaries
operate; or (iii) acts of war, sabotage, terrorism, military actions or
hostilities or the escalation thereof; to the extent such Changes do not have a
materially disproportionate impact on the Company and its Subsidiaries, taken as
a whole, relative to other participants in the businesses or industries in which
the Company and its Subsidiaries operate.

 

(q)           “Consolidated Building Capital Expenditures” means, with respect
to any given period, the cost of any investment by the Company or any of its
Subsidiaries to acquire, construct or upgrade buildings or other fixed
structures on any owned or leased real property during such period.

 

(r)            “Consolidated Capital Expenditures” means, for any period,
payments for property, plant and equipment as would be reflected in the
Consolidated Net Investing Cash, reported in accordance with GAAP.

 

(s)           “Consolidated Film Equity Expenditures” means, for any period, the
aggregate purchase price of (or any additional capital contributions with
respect to) any equity in any movie, film or related product purchased by the
Company or any of its Subsidiaries during such period, less the aggregate amount
of film equity financings, other film financing proceeds and film-related
expense reimbursements received by the Company or any of its Subsidiaries during
this period to the extent not otherwise included in Free Cash Flow; provided,
that to the extent the Company has consummated an offering (or series of
offerings) of equity securities of the Company, such portion of the purchase
price of any equity in any movie, film or related product purchased with the net
proceeds from such offering or any net proceeds of any subsequent offering shall
not be deemed to be a Consolidated Film Equity Expenditure.

 

(t)            “Consolidated Lease Expense” means, for any period, the aggregate
payments attributable to the Company’s Lease Agreement with the City of Port St.
Lucie dated as of January 8, 2010, as amended and restated as of April 8, 2010
(the “PSL Lease”), and all other lease payments related to any capital leases
and equipment leases, recorded in accordance with GAAP, entered into by the
Company after the date of this Note.

 

(u)           “Consolidated Net Investing Cash” means, for any period, the Net
Cash provided by (used in) Investing Activities of the Company and its
Subsidiaries, as determined on a consolidated basis in accordance with GAAP.

 

(v)           “Consolidated Net Operating Cash” means, for any period, the Net
Cash provided by (used in) Operating Activities of the Company and its
Subsidiaries, as determined on a consolidated basis in accordance with GAAP.

 

(w)          “Contingent Obligation” means, as to any Person, any direct or
indirect

 

47

--------------------------------------------------------------------------------


 

liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto, including,
without limitation, any put or repurchase agreement or obligation with respect
to securities of the Company granted by the Company or any of its Subsidiaries
to any Person.

 

(x)            “Conversion Share Ratio” means as to any applicable Installment
Date, the quotient of (i) the number of Pre-Installment Conversion Shares
delivered in connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares applicable to such Installment Date.

 

(y)           “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(z)            “Current Subsidiary” means any Person (other than the Inactive
Subsidiaries (as defined in the Securities Purchase Agreement)) in which the
Company on the Subscription Date, directly or indirectly, (i) owns any of the
outstanding capital stock or holds any equity or similar interest of such Person
or (ii) controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries.”

 

(aa)         “Daily Volume” means, with respect to a particular date of
determination, the daily volume (as reported on Bloomberg) of the Common Stock
on the Eligible Market on which the Common Stock is listed or designated for
quotation as of such date of determination.

 

(bb)         “Dollar Failure” means, with respect to a particular date of
determination, that the aggregate dollar trading volume (as reported on
Bloomberg) of the Common Stock on the Eligible Market on which the Common Stock
is listed or designated for quotation as of such date of determination over the
ten (10) consecutive Trading Day period ending on the Trading Day immediately
preceding such date of determination is less than $100,000 per Trading Day.

 

(cc)         “Eligible Market” means the NYSE Amex, the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market or the Principal
Market.

 

(dd)         “Eligible Marketable Securities” as of any date means marketable
securities which would be reflected on a consolidated balance sheet of the
Company and its Subsidiaries prepared as of such date in accordance with GAAP,
and which are permitted under the Company’s investment policies as in effect on
the Issuance Date or approved thereafter by the Company’s Board of Directors.

 

(ee)         “Equity Conditions” means: (i) on each day during the period
beginning

 

48

--------------------------------------------------------------------------------


 

three months prior to the applicable date of determination and ending on and
including the applicable date of determination either (x) one or more
Registration Statements filed pursuant to the Registration Rights Agreement
shall be effective and the prospectus contained therein shall be available for
the resale by the Holder of all of the Registrable Securities (which, solely for
clarification purposes, includes all shares of Common Stock issuable upon
conversion of this Note or otherwise pursuant to the terms of this Note and upon
exercise of the Warrants) in accordance with the terms of the Registration
Rights Agreement and there shall not have been during such period any Grace
Periods (as defined in the Registration Rights Agreement) or (y) all Registrable
Securities shall be eligible for sale pursuant to Rule 144 without the need for
registration under any applicable federal or state securities laws (in each
case, disregarding any limitation on conversion of the Notes, other issuance of
securities with respect to the Notes and exercise of the Warrants) and no
Current Information Failure (as defined in the Registration Rights Agreement)
exists or is continuing; (ii) on each day during the period beginning six months
prior to the applicable date of determination and ending on and including the
applicable date of determination (the “Equity Conditions Measuring Period”), the
Common Stock (including all Registrable Securities) is listed or designated for
quotation (as applicable) on an Eligible Market and shall not have been
suspended from trading on an Eligible Market (other than suspensions of not more
than two (2) days and occurring prior to the applicable date of determination
due to business announcements by the Company) nor shall delisting or suspension
by an Eligible Market have been threatened (with a reasonable prospect of
delisting occurring) or pending either (A) in writing by such Eligible Market or
(B) by falling below the minimum listing maintenance requirements of the
Eligible Market on which the Common Stock is then listed or designated for
quotation (as applicable); (iii) on each day during the Equity Conditions
Measuring Period, the Company shall have delivered all shares of Common Stock
issuable upon conversion of this Note on a timely basis as set forth in
Section 3 hereof and all other shares of capital stock required to be delivered
by the Company on a timely basis as set forth in the other Transaction
Documents; (iv) any shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating
Section 3(d) hereof; (v) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
the rules or regulations of the Eligible Market on which the Common Stock is
then listed or designated for quotation (as applicable); (vi) on each day during
the Equity Conditions Measuring Period, no public announcement of a pending,
proposed or intended Fundamental Transaction shall have occurred which has not
been abandoned, terminated or consummated; (vii) the Company shall have no
knowledge of any fact that would reasonably be expected to cause (1) any
Registration Statement required to be filed pursuant to the Registration Rights
Agreement to not be effective or the prospectus contained therein to not be
available for the resale of all of the Registrable Securities in accordance with
the terms of the Registration Rights Agreement or (2) any Registrable Securities
to not be eligible for sale pursuant to Rule 144 without the need for
registration under any applicable federal or state securities laws (in each
case, disregarding any limitation on conversion of the Notes, other issuance of
securities with respect to the Notes and exercise of the Warrants) and no
Current Information Failure exists or is continuing; (viii) the Holder shall not
be in (and no other Buyer shall be in) possession of

 

49

--------------------------------------------------------------------------------


 

any material, non-public information provided to any of them by the Company, any
of its Subsidiaries or any of their respective affiliates, employees, officers,
representatives, agents or the like; (ix) on each day during the Equity
Conditions Measuring Period, the Company otherwise shall have been in compliance
with each, and shall not have breached any provision, covenant, representation
or warranty of any Transaction Document; (x) no Volume Failure, Dollar Failure
or Price Failure exists; and (xi) on each day during the Equity Conditions
Measuring Period, there shall not have occurred an Event of Default or an event
that with the passage of time or giving of notice would constitute an Event of
Default.

 

(ff)           “Equity Conditions Failure” means that on any day during the
period commencing twenty (20) Trading Days prior to the applicable Company
Installment Notice Date through the later of the applicable Installment Date and
the date on which the applicable shares of Common Stock are actually delivered
to the Holder, the Equity Conditions have not been satisfied (or waived in
writing by the Holder).

 

(gg)         “Excluded Securities” means any (i) shares of Common Stock or
standard options to purchase Common Stock to directors, officers or employees of
the Company in their capacity as such pursuant to an Approved Stock Plan (as
defined below), provided that (A) all such issuances (taking into account the
shares of Common Stock issuable upon exercise of such options granted after the
date of this Note, but not such shares issuable upon exercise of such options
granted before the date of this Note) after the date hereof pursuant to this
clause (i) do not, in the aggregate, exceed more than 10% of the Common Stock
issued and outstanding immediately prior to the date hereof and (B) the exercise
price of any such options is not lowered, none of such options are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such options are otherwise materially changed in any manner
that adversely affects any of the Buyers; (ii) shares of Common Stock issued
upon the conversion or exercise of Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) issued prior to the date hereof, provided that
the conversion price of any such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) is not lowered, none of such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are amended to
increase the number of shares issuable thereunder or extend the maturity date or
expiration date of such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are otherwise
materially changed in any manner that adversely affects any of the Buyers;
(iii) the shares of Common Stock issuable upon conversion of the Notes or
otherwise pursuant to the terms of the Notes, (iv) shares of Common Stock issued
upon the conversion of (or otherwise pursuant to) the Subordinated Note
(including, without limitation, after giving effect to the antidilution and
other adjustments set forth therein as of the date of initial issuance thereof),
provided that no conversion price in the Subordinated Note is otherwise

 

50

--------------------------------------------------------------------------------


 

lowered, the Subordinated Note is not amended to increase the number of shares
issuable thereunder or to extend the maturity date thereof and none of the terms
or conditions of the Subordinated Note are otherwise materially changed in any
manner that adversely affects any of the Buyers and (v) the shares of Common
Stock issuable upon exercise of the Warrants.

 

(hh)         “Fiscal Quarter” means each of the fiscal quarters adopted by the
Company for financial reporting purposes that correspond to the Company’s fiscal
year as of the date hereof that ends on December 31.

 

(ii)           “Fiscal Year” means the fiscal year adopted by the Company for
financial reporting purposes as of the date hereof that ends on December 31.

 

(jj)           “Free Cash Flow” means, with respect to any given Fiscal Quarter,
the difference of (i) Consolidated Net Operating Cash, less (ii) the sum of
(x) Consolidated Capital Expenditures, (y) Consolidated Film Equity Expenditures
and (z) Consolidated Lease Expense, in each case, measured as of the last day in
such Fiscal Quarter.  Free Cash Flow shall be adjusted to the extent that any
portion of (x), (y) or (z) is already captured in Consolidated Net Operating
Cash.  Payments, to the extent captured in (x), (y) or (z) that would otherwise
be partially or fully deducted in deriving Consolidated Net Operating Cash,
shall be added back to derive Free Cash Flow, and receipts, to the extent
captured in (x), (y) or (z) that would otherwise be partially or fully included
in deriving Consolidated Net Operating Cash, shall be deducted to derive Free
Cash Flow.  In addition, Consolidated Capital Expenditures shall be exclusive of
any payments or receipts derived from (y) or (z).  Notwithstanding anything to
the contrary in this Note, it is the intent of the Company and the Holder that
no amounts will be double counted in the calculation of Free Cash Flow, such
that any amounts already captured in any clause (or definition of any defined
term in any clause) of the foregoing definition of Free Cash Flow above shall
not be counted more than once in such clause (including in any definition of any
defined term in such clause) or counted in any other clause of Free Cash Flow
(including in any other definition of any defined term referenced therein).

 

(kk)         “Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or
(4) consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or

 

51

--------------------------------------------------------------------------------


 

affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination), or (5) (I) reorganize,
recapitalize or reclassify the Common Stock, (II) effect or consummate a stock
combination, reverse stock split or other similar transaction involving the
Common Stock or (III) make any public announcement or disclosure with respect to
any stock combination, reverse stock split or other similar transaction
involving the Common Stock (including, without limitation, any public
announcement or disclosure of (x) any potential, possible or actual stock
combination, reverse stock split or other similar transaction involving the
Common Stock or (y) board or stockholder approval thereof, or the intention of
the Company to seek board or stockholder approval of any stock combination,
reverse stock split or other similar transaction involving the Common Stock), or
(ii) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the 1934 Act and the rules and regulations promulgated
thereunder) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Voting Stock of the Company
(such “person” or “group”, in the aggregate, the “Controlling Stockholder”) and
such Controlling Stockholder takes any affirmative action (other than voting
such Common Stock in the ordinary course of business) to influence the change,
appointment or removal of any member of senior management of the Company or the
board of directors of the Company or otherwise change any organizational
document or any strategy, business direction or policies of the Company or any
of its Subsidiaries.

 

(ll)           “GAAP” means United States generally accepted accounting
principles, consistently applied.

 

(mm)       “Holder Pro Rata Amount” means a fraction (i) the numerator of which
is the original Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date.

 

(nn)         “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses
(i) through (vi) above secured by (or for which the holder of such Indebtedness

 

52

--------------------------------------------------------------------------------


 

has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.  For the avoidance of doubt, all
obligations owing with respect to leases not classified under GAAP as capital
leases are excluded from the definition of “Indebtedness”.

 

(oo)         “Installment Amount” means (i) with respect to any Installment Date
other than the Maturity Date, the lesser of (A) the product of (I) the Aggregate
Installment Amount, multiplied by (II) the Holder Pro Rata Amount and (B) the
Principal amount then outstanding under this Note as of such Installment Date,
and (ii) with respect to the Installment Date that is the Maturity Date, the
Principal amount then outstanding under this Note as of such Installment Date,
in each case, as any such Installment Amount may be reduced pursuant to the
terms of this Note, whether upon conversion, redemption or otherwise, together
with, in each case of clauses (i) and (ii), the sum of any accrued and unpaid
Interest as of such Installment Date under this Note and accrued and unpaid Late
Charges, if any, under this Note as of such Installment Date. In the event the
Holder shall sell or otherwise transfer any portion of this Note, the transferee
shall be allocated a pro rata portion of the each unpaid Installment Amount
hereunder.

 

(pp)         “Installment Date” means (i) initially, the twenty-fifth (25th)
Trading Day after the earlier to occur of (x) the initial Effective Date (as
defined in the Registration Rights Agreement) and (y) the six month anniversary
of the Issuance Date, (ii) then (x) if the first Trading Day of the calendar
month immediately following the initial Installment Date occurs less than thirty
(30) calendar days after the initial Installment Date, the first Trading Day of
the second calendar month immediately following the initial Installment Date, or
(y) otherwise, the first Trading Day of the calendar month immediately following
the initial Installment Date, (iii) each subsequent first Trading Day of each
calendar month thereafter until the Maturity Date and (iv) the Maturity Date.

 

(qq)         “Interest Rate” means nine percent (9%) per annum, as may be
adjusted from time to time in accordance with Section 2.

 

(rr)           “Make-Whole Amount” means, as to any given redemption or
conversion hereunder, other than a Company Conversion or Company Redemption, the
aggregate amount of any Interest that, but for such redemption or conversion,
would accrue with respect to such Conversion Amount being converted or redeemed
hereunder at the Interest Rate for the period from the date such Conversion
Amount is to be redeemed or converted hereunder through the Maturity Date.

 

(ss)         “Market Price” means, for any given date, the lowest of (i) the
VWAP of the Common Stock on the Trading Day immediately preceding such given
date, (ii) the quotient of (x) the sum of the VWAP of the Common Stock on each
of the ten (10) consecutive Trading Days ending and including the Trading Day
immediately preceding such given date, divided by (y) ten (10) and (iii) the
quotient of (x) the sum of the VWAP

 

53

--------------------------------------------------------------------------------


 

of the Common Stock on each of the thirty (30) consecutive Trading Days ending
and including the Trading Day immediately preceding such given date, divided by
(y) thirty (30).  All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction during such the applicable measurement periods.

 

(tt)           “Maturity Date” shall mean [May     , 2017](2); provided,
however, the Maturity Date may be extended at the option of the Holder (i) in
the event that, and for so long as, an Event of Default shall have occurred and
be continuing or any event shall have occurred and be continuing that with the
passage of time and the failure to cure would result in an Event of Default or
(ii) through the date that is twenty (20) Business Days after the consummation
of a Fundamental Transaction in the event that a Fundamental Transaction is
publicly announced or a Fundamental Transaction Notice is delivered prior to the
Maturity Date, provided further that if a Holder elects to convert some or all
of this Note pursuant to Section 3 hereof, and the Conversion Amount would be
limited pursuant to Section 3(d) hereunder, the Maturity Date shall
automatically be extended until such time as such provision shall not limit the
conversion of this Note; provided, further, that upon the occurrence of a Price
Installment Failure, the Maturity Date shall automatically be modified to the
earlier of (x) the Maturity Date in effect immediately prior to the initial
occurrence of a Price Installment Failure and (y) the later of
(x) [September     , 2013](3) and (y) the [ninetieth (90th)] calendar day after
the date of the such initial Price Installment Failure.

 

(uu)         “New Subsidiary” means, as of any date of determination, any Person
(other than a Current Subsidiary) in which the Company after the Subscription
Date, directly or indirectly, (i) owns or acquires any of the outstanding
capital stock or holds any equity or similar interest of such Person or
(ii) controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “New
Subsidiaries.”; provided, that any Inactive Subsidiary shall be deemed to be a
“New Subsidiary” hereunder at such time after the Subscription Date such
Inactive Subsidiary either (x) holds assets in an amount greater than or equal
to $100,000, or (y) engages in a business with projected (or actual) net revenue
in an amount greater than or equal to $100,000 (as determined in accordance with
GAAP).

 

(vv)         “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(ww)       “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

(xx)          “Permitted Indebtedness” means (i) Indebtedness evidenced by this
Note

 

--------------------------------------------------------------------------------

(2)   Insert fifth anniversary of the initial Issuance Date.

 

(3)   Insert eighteenth month anniversary of the initial Issuance Date.

 

54

--------------------------------------------------------------------------------


 

and the Other Notes, (ii) Indebtedness secured by Permitted Liens described in
clauses (iv) and (v) of the definition of Permitted Liens, (iii) the
Subordinated Debt (as defined in the Subordination Agreement) to the extent
permitted by the Subordination Agreement, (iv) Indebtedness owed between the
Company and any Subsidiary that has executed the Security Agreement (as defined
in the Securities Purchase Agreement) and the Guaranty (as defined in the
Securities Purchase Agreement) and, to the extent a New Subsidiary, otherwise
complied with Section 15(o) hereof in all respects, or between any such
Subsidiaries, (v) the Indebtedness described on Schedule 32(xx) and
(vi) Indebtedness incurred by the Company that is made expressly subordinate in
right of payment to the Indebtedness evidenced by this Note, as reflected in a
written agreement acceptable to the Collateral Agent, and which Indebtedness
does not provide at any time for (1) the payment, prepayment, repayment,
repurchase or defeasance, directly or indirectly, of any principal or premium,
if any, thereon until ninety-one (91) days after the Maturity Date or later and
(2) total interest and fees at a rate in excess of seven percent (7%) per annum
(collectively, the “Permitted Subordinated Indebtedness”).

 

(yy)         “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
or other assets acquired or held by the Company or any of its Subsidiaries to
secure the purchase price of such equipment or other asset or indebtedness
incurred at the time of acquisition or lease, as applicable, solely for the
purpose of financing the acquisition or lease of such equipment or other asset,
or (B) existing on such equipment or other asset at the time of its acquisition
or lease, provided that the Lien is confined solely to the property so acquired
or leased and improvements thereon, and the proceeds of such equipment or other
assets (including, without limitation, Liens with respect to the PSL Lease,
Liens with respect to debt incurred in connection with state and local
government bond and grant monies received in connection with the development and
operation of digital animation studios in Port St. Lucie, Florida and West Palm
Beach, Florida, Liens with respect to debt incurred in connection with the
acquisition and development of real property known as the “Tent Site” on the
corner of Dixie Highway and Okeechobee Boulevard in downtown West Palm Beach,
Florida, and the construction of infrastructure and buildings thereon),
(v) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clause (iv) above,
provided that any extension, renewal or replacement Lien shall be limited to the
property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced does not increase, (vi) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payments of custom duties in connection with the importation of goods,
(vii) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 4(a)(xii), (viii) any Lien
securing Permitted Subordinated Indebtedness, (ix) any Lien securing the
Subordinated Debt to the extent permitted by the Subordination Agreement and
(x) any

 

55

--------------------------------------------------------------------------------


 

Lien securing this Note and the Other Notes.

 

(zz)          “Permitted Special Stockholder Transferees” shall mean the Persons
listed on Schedule 32(zz) attached hereto.

 

(aaa)       “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(bbb)      “Post-Installment Conversion Shares” means that number of shares of
Common Stock that would be required to be delivered pursuant to Section 8 on an
applicable Installment Date without taking into account the delivery of any
Pre-Installment Conversion Shares.

 

(ccc)       “Pre-Installment Conversion Price” means, with respect to a
particular date of determination, the lower of (i) the Conversion Price then in
effect and (ii) the price which shall be computed as 85% of the quotient of
(I) the sum of the VWAP of the Common Stock for each of the ten (10) lowest
Trading Days during the twenty (20) consecutive Trading Day period ending and
including the Trading Day immediately preceding the delivery or deemed delivery
of the applicable Company Installment Notice, divided by (II) ten (10).  All
such determinations to be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction during any such
measuring period.

 

(ddd)      “Price Failure” means, with respect to a particular date of
determination, that the quotient of (I) the sum of the VWAP of the Common Stock
for each Trading Day in the thirty (30) consecutive Trading Day period ending
and including the Trading Day immediately preceding such date of determination,
divided by (II) thirty (30) is less than $4.42 (as adjusted for stock splits,
stock dividends, stock combinations or other similar transactions).

 

(eee)       “Price Installment Failure” means, with respect to a particular date
of determination, that the quotient of (I) the sum of the VWAP of the Common
Stock for each Trading Day in the thirty (30) consecutive Trading Day period
ending and including the Trading Day immediately preceding such date of
determination, divided by (II) thirty (30) is less than $3.54 (as adjusted for
stock splits, stock dividends, stock combinations or other similar
transactions).

 

(fff)         “Principal Market” means The New York Stock Exchange.

 

(ggg)      “Redemption Notices” means, collectively, the Event of Default
Redemption Notices, the Optional Redemption Notices, the Company Optional
Redemption Notices, the Company Installment Notices with respect to any Company
Redemption and the Change of Control Redemption Notices, and each of the
foregoing, individually, a “Redemption Notice.”

 

(hhh)      “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a) (other than Sections 4(a)(ix) through 4(a)(xi)), 115%
or (ii) in

 

56

--------------------------------------------------------------------------------


 

the case of the Events of Default described in Sections 4(a)(ix) through
4(a)(xi), 100%.

 

(iii)          “Redemption Prices” means, collectively, Event of Default
Redemption Prices, the Optional Redemption Prices, the Company Optional
Redemption Prices, the Change of Control Redemption Prices and the Company
Installment Redemption Prices, and each of the foregoing, individually, a
“Redemption Price.”

 

(jjj)          “Registration Rights Agreement” means that certain registration
rights agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes or
otherwise pursuant to the terms of the Notes and exercise of the Warrants, as
may be amended from time to time.

 

(kkk)       “Revenue” means, with respect to any given cash flow, receivable or
other general intangible, the revenue directly attributable thereto of the
Company or any of its Subsidiaries, as determined in accordance with GAAP.

 

(lll)          “SEC” means the United States Securities and Exchange Commission
or the successor thereto.

 

(mmm)    “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes, as
may be amended from time to time.

 

(nnn)      “Significant Subsidiaries” means, as of any date of determination,
collectively, all Subsidiaries that would constitute a “significant subsidiary”
under Rule 1-02 of Regulation S-X promulgated by the SEC, and each of the
foregoing, individually, a “Significant Subsidiary.”

 

(ooo)      “Special Stockholder Maximum Amount” means, as of any given date, the
difference of (i) the product of (x) the Conversion Amount of this Note as of
such date and (y) the Special Stockholder Share Reduction Percentage, less
(ii) the sum of each prior Special Stockholder Installment Amount; provided,
that the Special Stockholder Maximum Amount shall in no event be less than zero
(0).

 

(ppp)      “Special Stockholder Share Reduction Percentage” means, as of any
given date, the difference of (i) one hundred percent (100%) less (ii) the
percentage equal to the quotient of (x) the number of shares of Common Stock
owned by the Special Stockholder as of such date, divided by (y) the Special
Stockholder Threshold Amount; provided, that the Special Stockholder Share
Reduction Percentage shall in no event be less than zero (0).

 

(qqq)      “Subscription Date” means May 6, 2012.

 

(rrr)         “Subsidiaries” means, as of any date of determination,
collectively, all Current Subsidiaries and all New Subsidiaries, and each of the
foregoing, individually, a “Subsidiary.”

 

57

--------------------------------------------------------------------------------


 

(sss)       “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.

 

(ttt)         “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

 

(uuu)      “Transaction Documents” has the meaning ascribed to such term in the
Securities Purchase Agreement.

 

(vvv)      “Volume Failure” means, with respect to a particular date of
determination, the average Daily Volume as of such date of determination on any
Trading Day during the thirty (30) consecutive Trading Day period ending on the
Trading Day immediately preceding such date of determination is less than
[25,000] shares per Trading Day (adjusted for any stock dividend, stock split,
stock combination or other similar transaction during such period).

 

(www)    “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers, trustees or other similar governing body of such
Person (irrespective of whether or not at the time capital stock of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency).

 

(xxx)        “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC).  If the VWAP cannot be calculated for such
security on such date on any of

 

58

--------------------------------------------------------------------------------


 

the foregoing bases, the VWAP of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved in accordance with the procedures
in Section 25. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.

 

(yyy)      “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

 

33.           DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries.  Nothing contained in this Section 33 shall limit any obligations
of the Company, or any rights of the Holder, under Section 4(i) of the
Securities Purchase Agreement.

 

[signature page follows]

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

John C. Textor

 

 

Title:

Chief Executive Officer

 

Senior Secured Convertible Note - Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DIGITAL DOMAIN MEDIA GROUP, INC.
CONVERSION NOTICE

 

Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by Digital Domain Media Group, Inc. (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
Common Stock, $0.01 par value per share (the “Common Stock”), of the Company, as
of the date specified below.

 

Date of Conversion:

 

 

Aggregate Principal to be converted:

 

Aggregate accrued and unpaid Interest and accrued and unpaid Late Charges with
respect to such portion of the Aggregate Principal and such Aggregate Interest
to be converted:

 

 

AGGREGATE CONVERSION AMOUNT TO BE CONVERTED:

 

Please confirm the following information:

 

Conversion Price:

 

Number of shares of Common Stock to be issued:

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

 

 

Facsimile Number:

 

Holder:

 

By:

 

 

 

Title:

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

Account Number:

(if electronic book entry transfer)

 

Transaction Code Number:

(if electronic book entry transfer)

 

Installment Amount(s) to be reduced (and corresponding Installment Date(s)) and
amount of reduction:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
                                   to issue the above indicated number of shares
of Common Stock in accordance with the Transfer Agent Instructions dated
                          , 20     from the Company and acknowledged and agreed
to by                                                 .

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------